Exhibit 10.1

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY DRUGMAX, INC. CONFIDENTIAL
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.]

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 9, 2004

 

among

 

FAMILYMEDS, INC., VALLEY DRUG COMPANY, VALLEY DRUG COMPANY SOUTH,

 

AND ANY ADDITIONAL BORROWERS THAT HEREAFTER

 

MAY BECOME A PARTY HERETO,

 

as Borrowers,

 

DRUGMAX, INC.,

 

as Parent,

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

 

as Credit Parties,

 

THE LENDERS SIGNATORY HERETO

 

FROM TIME TO TIME,

 

as Lenders,

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

1.

  AMOUNT AND TERMS OF CREDIT    2     1.1   Credit Facilities.    2     1.2  
Letters of Credit    3     1.3   Prepayments.    3     1.4   Use of Proceeds   
5     1.5   Interest and Applicable Margins.    5     1.6   Eligible Accounts   
7     1.7   Eligible Inventory    9     1.8   Cash Management Systems    10    
1.9   Fees.    10     1.10   Receipt of Payments    11     1.11   Application
and Allocation of Payments.    12     1.12   Loan Account and Accounting    12  
  1.13   Indemnity.    13     1.14   Access.    14     1.15   Taxes.    15    
1.16   Capital Adequacy; Increased Costs; Illegality.    16     1.17   Single
Loan    17     1.18   Additional Borrowers    17

2.

  CONDITIONS PRECEDENT    18     2.1   Conditions to the Initial Loans    18    
2.2   Further Conditions to Each Loan    19

3.

  REPRESENTATIONS AND WARRANTIES    20     3.1   Corporate Existence; Compliance
with Law    20     3.2   Executive Offices, Collateral Locations, FEIN    21    
3.3   Corporate Power, Authorization, Enforceable Obligations    21     3.4  
Financial Statements and Projections    21     3.5   Material Adverse Effect   
22     3.6   Ownership of Property; Liens    22     3.7   Labor Matters    23  
  3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness    23     3.9   Government Regulation    24     3.10   Margin
Regulations    24     3.11   Taxes    24     3.12   ERISA.    25     3.13   No
Litigation    26     3.14   Brokers    26     3.15   Intellectual Property    26
    3.16   Full Disclosure    26     3.17   Environmental Matters.    26



--------------------------------------------------------------------------------

    3.18   Insurance    27     3.19   Deposit and Disbursement Accounts    27  
  3.20   HIPAA Compliance    27     3.21   Compliance with Healthcare Laws.   
28     3.22   Agreements and Other Documents.    28     3.23   Solvency    29  
  3.24   Government Contracts    29     3.25   Status of Parent and Borrower   
29     3.26   Customer and Trade Relations    29     3.27   Bonding; Licenses   
30     3.28   Merger Agreement    30     3.29   Subordinated Debt    30

4.

  FINANCIAL STATEMENTS AND INFORMATION    30     4.1   Reports and Notices.   
30     4.2   Communication with Accountants    31

5.

  AFFIRMATIVE COVENANTS    31     5.1   Maintenance of Existence and Conduct of
Business    31     5.2   Payment of Charges.    31     5.3   Books and Records
   32     5.4   Insurance; Damage to or Destruction of Collateral.    32     5.5
  Compliance with Laws    33     5.6   Supplemental Disclosure    33     5.7  
Intellectual Property    34     5.8   Environmental Matters    34     5.9  
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases    35     5.10   Further Assurances    35     5.11   Maintenance of
Accreditation and Licensing    35     5.12   Additional Subsidiaries    36

6.

  NEGATIVE COVENANTS    36     6.1   Mergers, Subsidiaries, Etc.    36     6.2  
Investments; Loans and Advances    37     6.3   Indebtedness.    37     6.4  
Employee Loans and Affiliate Transactions.    38     6.5   Capital Structure and
Business    38     6.6   Guaranteed Indebtedness    39     6.7   Liens    39    
6.8   Sale of Stock and Assets    39     6.9   ERISA    40     6.10   Financial
Covenants    40     6.11   Hazardous Materials    40     6.12   Sale-Leasebacks
   40     6.13   Cancellation of Indebtedness    40     6.14   Restricted
Payments    40



--------------------------------------------------------------------------------

    6.15   Change of Corporate Name or Location; Change of Fiscal Year    41    
6.16   No Impairment of Intercompany Transfers    41     6.17   Real Estate
Purchases.    41     6.18   No Speculative Transactions    41     6.19   Leases
   42     6.20   Changes Relating to Subordinated Debt; Material Contracts    42
    6.21   Parent and Borrower    42

7.

  TERM    43     7.1   Termination    43     7.2   Survival of Obligations Upon
Termination of Financing Arrangements    43

8.

  EVENTS OF DEFAULT; RIGHTS AND REMEDIES    43     8.1   Events of Default    43
    8.2   Remedies.    45     8.3   Waivers by Credit Parties    46

9.

  ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT    46     9.1   Assignment
and Participations.    46     9.2   Appointment of Agent    49     9.3   Agent’s
Reliance, Etc.    49     9.4   GE Capital and Affiliates    50     9.5   Lender
Credit Decision    50     9.6   Indemnification    50     9.7   Successor Agent
   51     9.8   Setoff and Sharing of Payments    51     9.9   Advances;
Payments; Non-Funding Lenders; Information; Actions in Concert.    52

10.

  SUCCESSORS AND ASSIGNS    54     10.1   Successors and Assigns    54

11.

  MISCELLANEOUS    55     11.1   Complete Agreement; Modification of Agreement.
   55     11.2   Amendments and Waivers.    55     11.3   Fees and Expenses   
57     11.4   No Waiver    58     11.5   Remedies    58     11.6   Severability
   59     11.7   Conflict of Terms    59     11.8   Confidentiality    59    
11.9   GOVERNING LAW    59     11.10   Notices    60     11.11   Section Titles
   60     11.12   Counterparts    61     11.13   WAIVER OF JURY TRIAL    61    
11.14   Press Releases and Related Matters    61



--------------------------------------------------------------------------------

   

11.15

  Reinstatement    62    

11.16

  Advice of Counsel    62    

11.17

  No Strict Construction    62



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)

   -      Definitions

Annex B (Section 1.2)

   -      Letters of Credit

Annex C (Section 1.8)

   -      Cash Management System

Annex D (Section 2.1(a))

   -      Closing Checklist

Annex E (Section 4.1(a))

   -      Financial Statements and Projections - Reporting

Annex F (Section 4.1(b))

   -      Collateral Reports

Annex G (Section 6.10)

   -      Financial Covenants

Annex H (Section 9.9(a))

   -      Lenders’ Wire Transfer Information

Annex I (Section 11.10)

   -      Notice Addresses

Annex J (from Annex A -

           

Commitments definition)

   -      Commitments as of Closing Date

Exhibit 1.1(a)(i)

   -      Form of Notice of Revolving Credit Advance

Exhibit 1.1(a)(ii)

   -      Form of Revolving Note

Exhibit 1.5(e)

   -      Form of Notice of Conversion/Continuation

Exhibit 1.18

   -      Form of Joinder Agreement

Exhibit 2.1(j)(iii)

   -      Form of Loss Payable Endorsement

Exhibit 4.1(b)

   -      Form of Borrowing Base Certificate

Exhibit 9.1(a)

   -      Form of Assignment Agreement

Exhibit B-1

   -      Application for Standby Letter of Credit

Exhibit B-2

   -      Application for Documentary Letter of Credit

Schedule 1.1

   -      Agent’s Representatives

Disclosure Schedule 1.3

   -      Term Sheet for Proposed Equity Financing

Disclosure Schedule 1.4

   -      Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 3.1

   -      Type of Entity; State of Organization

Disclosure Schedule 3.2

   -      Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(a)

   -      Financial Statements

Disclosure Schedule 3.4(b)

   -      Pro Forma

Disclosure Schedule 3.4(c)

   -      Projections

Disclosure Schedule 3.6

   -      Real Estate and Leases

Disclosure Schedule 3.7

   -      Labor Matters

Disclosure Schedule 3.8

   -      Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

   -      Tax Matters

Disclosure Schedule 3.12

   -      ERISA Plans

Disclosure Schedule 3.13

   -      Litigation

Disclosure Schedule 3.15

   -      Intellectual Property

Disclosure Schedule 3.17

   -      Hazardous Materials

Disclosure Schedule 3.18

   -      Insurance

Disclosure Schedule 3.19

   -      Deposit and Disbursement Accounts

Disclosure Schedule 3.22

   -      Agreements and other Documents

Disclosure Schedule 3.24

   -      Government Contracts

Disclosure Schedule 3.27

   -      Bonding and Licensing

Disclosure Schedule 5.1

   -      Trade Names



--------------------------------------------------------------------------------

Disclosure Schedule 6.3

   -      Indebtedness Disclosure Schedule 6.7    -      Existing Liens Schedule
A    -      Reserves Added to EBITDA



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of December 9, 2004, among Familymeds, Inc., a Connecticut corporation
(“Familymeds”); Valley Drug Company, an Ohio corporation (“Valley North”);
Valley Drug Company South, a Louisiana corporation (“Valley South”); any
Additional Borrowers that hereafter may from time to time become a party hereto
pursuant to Section 1.18 hereof (Familymeds, Valley North, Valley South and such
Additional Borrowers are sometimes collectively referred to herein as the
“Borrowers” and individually each as a “Borrower”); DrugMax, Inc., a Nevada
corporation (“Parent”); the other Credit Parties signatory hereto; General
Electric Capital Corporation, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as Lender, and as Agent for Lenders, and
the other Lenders signatory hereto from time to time.

 

RECITALS

 

WHEREAS, Familymeds, as borrower, Arrow Prescription Leasing Corp., a
Connecticut corporation (“Arrow”), as guarantor, Familymeds Group, Inc., a
Connecticut corporation (“Familymeds Group”), as guarantor, Familymeds Holdings,
Inc., a Connecticut corporation, as guarantor, and GE Capital, as lender (in
such capacity, the “Prior Familymeds Lender”) are party to that certain Amended
and Restated Credit Agreement (as amended, the “First Amended Credit
Agreement”), dated as of August 19, 2002, pursuant to which GE Capital agreed to
make certain loans and other credit available to Familymeds;

 

WHEREAS, Familymeds Group merged with and into Parent on November 12, 2004
pursuant to that certain Merger Agreement (as amended, the “Merger Agreement”),
dated as of March 19, 2004, by and among Familymeds Group and Parent (the
“Merger”);

 

WHEREAS, the Borrowers, the other Credit Parties signatory hereto, Agent and the
Lenders signatory hereto desire to continue the First Amended Credit Agreement
but to make certain amendments and modifications thereto, all as reflected in
this Second Amended and Restated Credit Agreement, which upon execution will
supercede and replace the First Amended Credit Agreement effective as of the
Closing Date (as hereafter defined); and

 

WHEREAS, Borrowers have requested that Lenders extend a revolving credit
facility to Borrowers of up to Sixty-Five Million Dollars ($65,000,000) in the
aggregate for the purpose of refinancing certain indebtedness of Borrowers and
to provide (a) working capital financing for Borrowers, (b) funds for other
general corporate purposes of Borrowers and (c) funds for other purposes
permitted hereunder; and for these purposes, Lenders are willing to make certain
loans and other extensions of credit to Borrowers of up to such amount upon the
terms and conditions set forth herein; and

 

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon all of their existing and after-acquired personal and
real property; and

 

WHEREAS, the Credit Parties that are not Borrowers are willing to guarantee all
of the Obligations of each Borrower to Agent and Lenders under the Loan
Documents, and the Credit Parties that hold Stock of any Borrower are willing to
pledge to Agent, for the benefit of Agent and Lenders, all of the Stock of each
Borrower to secure such guaranty; and



--------------------------------------------------------------------------------

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together, shall constitute but a
single agreement. These Recitals shall be construed as part of the Agreement

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. AMOUNT AND TERMS OF CREDIT

 

1.1 Credit Facilities.

 

(a) Revolving Credit Facility.

 

(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment. The obligations of each
Revolving Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrowers may from time to time borrow, repay and reborrow
under this Section 1.1(a); provided, that the amount of any Revolving Credit
Advance to be made at any time shall not exceed Borrowing Availability at such
time. Borrowing Availability may be further reduced by Reserves imposed by Agent
in its reasonable credit judgment. Each Revolving Credit Advance shall be made
on notice by Borrower Representative on behalf of the Borrowers to one of the
representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) noon (New York time) on
the Business Day of the proposed Revolving Credit Advance, in the case of an
Index Rate Loan, or (2) noon (New York time) on the date which is three (3)
Business Days prior to the proposed Revolving Credit Advance, in the case of a
LIBOR Loan. Each such notice (a ”Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be reasonably required by Agent. If Borrowers
desire to have the Revolving Credit Advances bear interest by reference to a
LIBOR Rate, Borrower Representative must comply with Section 1.5(e).

 

(ii) Except as provided in Section 1.12, Borrowers shall execute and deliver to
each Revolving Lender a promissory note to evidence the Revolving Credit
Advances made by that Revolving Lender, together with interest thereon as
prescribed in Section 1.5. Each note shall be in the principal amount of the

 

2



--------------------------------------------------------------------------------

Revolving Loan Commitment of the applicable Revolving Lender, dated the Closing
Date and substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving
Note” and, collectively, the “Revolving Notes”). Each Revolving Note shall
represent the joint and several obligation of Borrowers to pay the amount of
each Revolving Lender’s Revolving Loan Commitment or, if less, such Revolving
Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Credit Advances made to Borrowers together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Revolving Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date.

 

(b) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary. Each Borrower hereby designates Familymeds as its representative and
agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower of Borrowers under the Loan Documents. Borrower
Representative hereby accepts such appointment. Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative shall have
the right to request, and Revolving Lenders agree to incur, or purchase
participations in, Letter of Credit Obligations in respect of Borrowers.

 

1.3 Prepayments.

 

(a) Voluntary Prepayments; Reductions in Revolving Loan Commitments. Borrowers
may at any time on at least five (5) days’ prior written notice by Borrower
Representative to Agent (i) voluntarily prepay all or part of the Loan and/or
(ii) permanently reduce (but not terminate) the Revolving Loan Commitment;
provided that (A) any such prepayments and/or reductions shall be in a minimum
amount of $5,000,000 and integral multiples of $250,000 in excess of such
amount, (B) the Revolving Loan Commitment shall not be reduced to an amount less
than the amount of the Revolving Loan outstanding, and (C) after giving effect
to such reductions, Borrowers shall be in compliance with Section 1.3(b)(i).

 

3



--------------------------------------------------------------------------------

Borrowers may at any time on at least thirty (30) days’ prior written notice by
Borrower Representative to Agent terminate the Revolving Loan Commitment,
provided that upon such termination all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B hereto.
Any voluntary prepayment and any reduction or termination of the Revolving Loan
Commitment must be accompanied by payment of the Fee required by Section 1.9(c),
if any, plus the payment of any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such reduction or termination of the Revolving Loan
Commitment, Borrowers’ right to request Revolving Credit Advances, or request
that Letter of Credit Obligations be incurred on its behalf, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided that a permanent reduction of the Revolving Loan Commitment shall not
require a corresponding pro rata reduction in the L/C Sublimit. Each notice of
partial prepayment shall designate the Loan or other Obligations to which such
prepayment is to be applied.

 

(b) Mandatory Prepayments.

 

(i) If at any time the outstanding balance of the Revolving Loan exceeds the
lesser of (A) the Maximum Amount and (B) the Borrowing Base, Borrowers shall
immediately repay the aggregate outstanding Revolving Credit Advances to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding Revolving Credit Advances,
Borrowers shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Annex B to the extent required to eliminate such excess.

 

(ii) Immediately upon receipt by any Credit Party of any cash proceeds of any
asset disposition (including condemnation proceeds and the proceeds of any
insurance claim that are required to be used under Section 5.4(c) to make a
prepayment of the Obligations) other than proceeds of sales of Inventory in the
ordinary course of business, Borrowers shall prepay the Loans (and cash
collateralize Letter of Credit Obligations) in an amount equal to all such
adjustment payments or proceeds, net of (A) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Borrowers in connection therewith (in each case, paid
to non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Encumbrances
hereunder), if any, and (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith. Any such prepayment shall be
applied in accordance with Section 1.3(c).

 

(iii) If Parent, any Borrower or any other Credit Party issues Stock or debt
securities, no later than the Business Day following the date of receipt of the
proceeds thereof, Borrowers shall prepay the Loans (and cash collateralize
Letter of Credit Obligations) to the extent of outstanding Loans only in an
amount equal to all such proceeds, net of underwriting discounts and commissions
and other reasonable costs paid to non-Affiliates in connection therewith. Any
such prepayment shall be applied in accordance with Section 1.3(c).

 

4



--------------------------------------------------------------------------------

(c) Application of Certain Mandatory Prepayments. Any prepayments made by
Borrowers pursuant to Sections 1.3(b)(ii) or (b)(iii) above shall be applied in
the following order: first, to Fees and reimbursable expenses of Agent then due
and payable pursuant to any of the Loan Documents; second, to interest then due
and payable on the Revolving Credit Advances; third, to the outstanding
principal balance of Revolving Credit Advances until the same has been paid in
full; fourth, to any Letter of Credit Obligations, to provide cash collateral
therefor in the manner set forth in Annex B, until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth in Annex
B; and fifth, to pay any other Obligations that may be then due and owing. The
Revolving Loan Commitment shall not be permanently reduced by the amount of any
such prepayments.

 

(d) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction referred to in
clauses (b)(ii) and (b)(iii) above that is not permitted by other provisions of
this Agreement or the other Loan Documents.

 

1.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans solely
for the Refinancing (and to pay any related transaction expenses), and for the
financing of Borrowers’ ordinary working capital and general corporate needs.
Disclosure Schedule (1.4) contains a description of Borrowers’ and its
Subsidiaries’ sources and uses of funds as of the Closing Date, including Loans
and Letter of Credit Obligations to be made or incurred on that date, and a
funds flow memorandum detailing how funds from each source are to be transferred
to particular uses.

 

1.5 Interest and Applicable Margins.

 

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: the Index Rate plus
the Applicable Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin per annum.

 

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

   0.50 %

Applicable Revolver LIBOR Margin

   2.75 %

Applicable L/C Margin

   2.75 %

Applicable Unused Line Fee Margin

   0.25 %

 

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

5



--------------------------------------------------------------------------------

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of interest rates and Fees hereunder shall be presumptive
evidence of the correctness of such rates and Fees.

 

(d) So long as an Event of Default has occurred and is continuing under Sections
8.1(a), (h) or (i), or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder unless
Agent or Requisite Lenders elect to impose a smaller increase (the “Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.

 

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR
Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan as a LIBOR Loan upon the expiration of the applicable LIBOR
Period and the succeeding LIBOR Period of that continued Loan shall commence on
the first day after the last day of the LIBOR Period of the Loan to be
continued. Any Loan or group of Loans having the same proposed LIBOR Period to
be made or continued as, or converted into, a LIBOR Loan must be in a minimum
amount of $2,000,000 and integral multiples of $500,000 in excess of such
amount. Any such election must be made by 12:00 noon (New York time) on the
Third Business Day prior to (1) the date of any proposed Advance which is to
bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect
to any LIBOR Loans to be continued as such, or (3) the date on which Borrower
Representative wishes to convert any Index Rate Loan to a LIBOR Loan for a LIBOR
Period designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Loan by 12:00 noon (New York time) on the Third
Business Day prior to the end of the LIBOR Period with respect thereto (or if a
Default or an Event of Default has occurred and is continuing or the additional
conditions precedent set forth in Section 2.2 shall not have been satisfied),
that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period. Borrower Representative must make such election by notice to Agent in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e).

 

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any

 

6



--------------------------------------------------------------------------------

time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e) above, unless
and until the rate of interest again exceeds the Maximum Lawful Rate, and at
that time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that Lender has received interest hereunder
in excess of the Maximum Lawful Rate, Lender shall, to the extent permitted by
applicable law, promptly apply such excess in the order specified in Section
1.11 and thereafter shall refund any excess to Borrowers or as a court of
competent jurisdiction may otherwise order.

 

1.6 Eligible Accounts. Based on the most recent Borrowing Base Certificate
delivered by Borrower Representative to Agent and on other information available
to Agent, Agent shall in its reasonable credit judgment determine which Accounts
of the Borrowers shall be “Eligible Accounts” for purposes of this Agreement. In
determining whether a particular Account constitutes an Eligible Account, Agent
shall not include any such Account to which any of the exclusionary criteria set
forth below applies. Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any such criteria, or to establish new
criteria and to adjust advance rates with respect to Eligible Accounts, in its
reasonable credit judgment. Eligible Accounts shall not include any Account of
any Borrower:

 

(a) which does not arise from the retail sale (or wholesale sale to pharmacies,
physicians, health care providers or other distributors) of Inventory or the
provision of pharmacy services by such Borrower in the ordinary course of its
business through stores operated by such Borrower or through such Borrower’s
internet or mail order operations;

 

(b) (i) upon which such Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which such Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to such Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;

 

(c) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account;

 

7



--------------------------------------------------------------------------------

(d) that is not a true and correct statement of bona fide indebtedness incurred
in the amount of the Account for merchandise sold to and accepted by the
applicable Account Debtor or to such Account Debtor’s insured or covered life;

 

(e) with respect to which an invoice, acceptable to Agent in form and substance,
has not been sent to the applicable Account Debtor;

 

(f) that (i) is not owned by such Borrower or (ii) is subject to any right,
claim, security interest or other interest of any other Person, other than Liens
in favor of Agent;

 

(g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party or, in the case of a retail sale of Pharmaceutical
Inventory, to the extent not payable by an Approved Government Plan Payor,
Approved Private Plan Payor, an Approved Pharmacy Payor or an Approved Physician
Group Payor;

 

(h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state or municipality or
department, agency or instrumentality thereof (i) except for Accounts payable by
an Approved Government Plan Payor or (ii) unless Agent, in its sole discretion,
has agreed to the contrary in writing and such Borrower, if necessary or
desirable, has complied with the Federal Assignment of Claims Act of 1940, and
any amendments thereto, or any applicable state statute or municipal ordinance
of similar purpose and effect, with respect to such obligation;

 

(i) that is the obligation of an Account Debtor located in a foreign country;

 

(j) to the extent such Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to such Borrower or
any Subsidiary thereof, but only to the extent of the potential offset;

 

(k) that arises with respect to goods which are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

(l) that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

 

(i) (a) it is not paid within ninety (90) days following its original service
date, with respect to Accounts originated by Familymeds or (b) it is not paid
within ninety (90) days following its original invoice date, with respect to
Accounts originated by any Borrower other than Familymeds (except to the extent
that such Account originated by a Borrower other than Familymeds constitutes a
Permitted Overdue Account);

 

(ii) if any Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

 

8



--------------------------------------------------------------------------------

(iii) if any petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

(m) as to which Agent’s Lien is not a first priority perfected Lien;

 

(n) as to which any of the representations or warranties pertaining to Accounts
set forth in this Agreement or the Security Agreement is untrue;

 

(o) to the extent such Account is evidenced by a judgment, Instrument or Chattel
Paper;

 

(p) to the extent such Account exceeds any credit limit established by Agent, in
its reasonable discretion, following prior notice by Agent to Borrower
Representative;

 

(q) which is payable in any currency other than Dollars;

 

(r) with respect to which there has been, or should have been, established a
contra account, but only to the extent of such contra account; or

 

(s) which is otherwise unacceptable to Agent in its reasonable credit judgment.

 

1.7 Eligible Inventory. Based on the most recent Borrowing Base Certificate
delivered by Borrower Representative to Agent and on other information available
to Agent, Agent shall in its reasonable credit judgment determine which
Inventory of the Borrowers shall be “Eligible Inventory” for purposes of this
Agreement. In determining whether any particular Inventory constitutes Eligible
Inventory, Agent shall not include any such Inventory to which any of the
exclusionary criteria set forth below applies. Agent reserves the right, at any
time and from time to time after the Closing Date, to adjust any such criteria,
to establish new criteria and to adjust advance rates with respect to Eligible
Inventory, in its reasonable credit judgment. Eligible Inventory shall not
include any Inventory of a Borrower that:

 

(a) is not owned by such Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens in
favor of any Lender and Permitted Encumbrances in favor of landlords and bailees
to the extent permitted by Section 5.9 hereof (subject to Reserves established
by Agent in accordance with Section 5.9 hereof);

 

(b) is (i) not located on premises owned or leased by such Borrower and operated
by such Borrower, (ii) stored with a bailee, warehouseman or similar Person,
unless Agent has given its prior consent thereto and unless (x) a satisfactory
bailee letter or landlord waiver has been delivered to Agent, or (y) Reserves
satisfactory to Agent have been established with respect thereto, or (iii)
located at any site if the aggregate book value of Inventory at any such
location is less than $50,000;

 

9



--------------------------------------------------------------------------------

(c) is placed on consignment or is in transit;

 

(d) is covered by a negotiable document of title, unless such document and
evidence of acceptable insurance covering such Inventory have been delivered to
Agent with all necessary endorsements, free and clear of all Liens, except those
in favor of Agent;

 

(e) in Agent’s reasonable determination, is excess, obsolete, morgue, unsalable,
damaged, unfit for sale or within 60 days of its expiration date;

 

(f) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

 

(g) consists of goods which have been returned by the buyer that have not been
restocked for resale in accordance with applicable laws;

 

(h) is not of a type held for sale in the ordinary course of such Borrower’s
business;

 

(i) as to which Agent’s Lien is not a first priority perfected Lien;

 

(j) as to which any of the representations or warranties pertaining to Inventory
set forth in this Agreement or the Security Agreement is untrue;

 

(k) consists of any costs associated with “freight-in” charges;

 

(l) consists of Hazardous Materials except FDA approved pharmaceuticals or goods
that can be transported or sold only with licenses that are not readily
available, except for any required pharmaceutical licenses;

 

(m) is not covered by casualty insurance acceptable to Agent;

 

(n) is otherwise unacceptable to Agent in its reasonable credit judgment; or

 

(o) that has given rise to an Account.

 

1.8 Cash Management Systems. On or prior to the Closing Date, the Credit Parties
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

 

1.9 Fees.

 

(a) Borrowers shall pay to Agent on the Closing Date a closing fee in the amount
of $212,500 (or such greater amount as may be agreed upon by the parties hereto
if necessary in the good faith judgment of GE Capital to achieve the syndication
of the financing provided hereunder), which fee shall be non-refundable and
fully earned on the Closing Date.

 

(b) As additional compensation for the Revolving Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a

 

10



--------------------------------------------------------------------------------

Fee for Borrowers’ non-use of available funds in an amount equal to the
Applicable Unused Line Fee Margin per annum (calculated on the basis of a 360
day year for actual days elapsed) multiplied by the difference between (x) the
Maximum Amount (as it may be reduced from time to time) and (y) the average for
the period of the daily closing balances of the Revolving Loan outstanding
during the period for which such Fee is due.

 

(c) If Borrowers prepay the Revolving Loan and reduce or terminate the Revolving
Loan Commitment, whether voluntarily or involuntarily and whether before or
after acceleration of the Obligations or if the Commitments are otherwise
terminated, Borrowers shall pay to Agent, for the benefit of Lenders as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage (as
defined below) multiplied by the amount of the reduction of the Revolving Loan
Commitment. As used herein, the term “Applicable Percentage” shall mean (x) two
percent (2.0%) in the case of a prepayment and concurrent reduction or
termination of the Revolving Loan Commitment on or prior to the first
anniversary of the Closing Date, (y) one and one-half percent (1.50%), in the
case of a prepayment and concurrent reduction or termination of the Revolving
Loan Commitment after the first anniversary of the Closing Date but on or prior
to the second anniversary thereof, and (z) one percent (1.0%), in the case of a
prepayment and concurrent reduction or termination of the Revolving Loan
Commitment after the second anniversary of the Closing Date but prior to the
third anniversary thereof. The Credit Parties agree that the Applicable
Percentages are a reasonable calculation of Lenders’ lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early termination of the Commitments. Notwithstanding the foregoing, no
prepayment fee shall be payable by Borrowers upon a mandatory prepayment made
pursuant to Sections 1.3(b) or 1.16(c) or 5.4(c); provided that Borrowers do not
permanently reduce or terminate the Revolving Loan Commitment upon any such
prepayment and, in the case of prepayments made pursuant to Sections 1.3(b)(ii)
or (b)(iii), the transaction giving rise to the applicable prepayment is
expressly permitted under Section 6.

 

(d) Borrowers shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.

 

(e) Borrowers shall pay to GE Capital, individually, the other Fees specified in
the GE Capital Fee Letter.

 

1.10 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 2:00
p.m. New York time. Payments received after 2:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

 

11



--------------------------------------------------------------------------------

1.11 Application and Allocation of Payments.

 

(a) So long as no Default or Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied to the Revolving Loan; (ii) voluntary prepayments
shall be applied in accordance with the provisions of Section 1.3(a); and (iii)
mandatory prepayments shall be applied as set forth in Sections 1.3(c). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when a Default or Event of
Default has occurred and is continuing or following the Commitment Termination
Date, each Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of such Borrower,
and each Borrower hereby irrevocably agrees that Agent shall have the continuing
exclusive right to apply any and all such payments against the Obligations as
Agent may deem advisable notwithstanding any previous entry by Agent in the Loan
Account or any other books and records. In the absence of a specific
determination by Agent with respect thereto, payments shall be applied to
amounts then due and payable in the following order: (1) to Fees and Agent’s
expenses reimbursable hereunder; (2) to interest on the Loans, ratably in
proportion to the interest accrued as to each Loan; (3) to principal payments on
the Loans and to provide cash collateral for Letter of Credit Obligations in the
manner described in Annex B; and (4) to all other Obligations including expenses
of Lenders to the extent reimbursable under Section 11.3.

 

(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the amount of such charges would cause the Revolving
Loan to exceed Borrowing Availability at such time. At Agent’s option and to the
extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.

 

1.12 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrowers; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect Borrowers’ duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account for the immediately preceding month. Unless Borrower Representative
notifies Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within sixty (60) days after the date
thereof, each and every such accounting shall be presumptive evidence of all
matters reflected therein. Only those items expressly objected to in such notice
shall be deemed to be disputed by Borrowers. Notwithstanding any provision
herein contained to the contrary, any Lender may elect (which election may be
revoked) to dispense with the issuance of a Note to that Lender and may rely on

 

12



--------------------------------------------------------------------------------

the Loan Account as evidence of the amount of Obligations from time to time
owing to it. Each Borrower shall at all times be deemed to be primarily liable
for a portion of the aggregate outstanding balance of the Revolving Loan and any
other Obligations that is equivalent to the percentage of such Borrower’s share
of the Borrowing Base as reflected on the most recently delivered Borrowing Base
certificate. Notwithstanding the foregoing, each Borrower hereby agrees that
such Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Agent and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agent and Lenders by each other Borrower.

 

1.13 Indemnity.

 

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted by any third party or by any Credit
Party against, or incurred by, any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents and the administration of such credit, and in
connection with or arising out of the transactions contemplated hereunder and
thereunder and any actions or failures to act in connection therewith, including
any and all Environmental Liabilities and legal costs and expenses arising out
of or incurred in connection with disputes between or among any parties to any
of the Loan Documents (collectively, “Indemnified Liabilities”); provided, that
no such Credit Party shall be liable for any indemnification to an Indemnified
Person to the extent that any such suit, action, proceeding, claim, damage,
loss, liability or expense results from that Indemnified Person’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) any Borrower shall refuse to accept any borrowing of, or shall
request a termination of any borrowing, conversion into or continuation of LIBOR
Loans after Borrower Representative has given notice requesting the same in
accordance herewith; or (iv)

 

13



--------------------------------------------------------------------------------

any Borrower shall fail to make any prepayment of a LIBOR Loan after Borrower
Representative has given a notice thereof in accordance herewith, then Borrowers
shall jointly and severally indemnify and hold harmless each Lender from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include a payment equal to the greater of
(i) $1,000 and (ii) an amount equal to any loss (excluding loss of margin) or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.

 

1.14 Access. Each Credit Party which is a party hereto shall, during normal
business hours, from time to time upon one (1) Business Day’s prior notice as
frequently as Agent determines to be appropriate: (i) provide Agent and any of
its officers, employees and agents access to its properties, facilities,
advisors and employees (including officers) of each Credit Party and to the
Collateral; (ii) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from such Credit Party’s books and records
(including, without limitation, field examination of Targets acquired in
Approved Acquisitions immediately prior to the consummation of such Approved
Acquisition) at the expense of the Borrowers as set forth in Section 1.14(b)
hereof (each such examination a “Field Examinations”), provided that, absent an
Event of Default, the Agent shall not be permitted more than three Field
Examinations at the expense of Borrowers in any 12-month period (in addition to
any Field Examinations performed in connection with an Approved Acquisition,
which Field Examinations will not count against the foregoing limitation), and
provided further that the Agent may conduct any number of Field Examinations at
its own expense; and (iii) permit Agent, and its officers, employees and agents,
to inspect, review, appraise, evaluate and make test verifications and counts
of, and conduct audits with respect to, the Accounts, Inventory and other
Collateral of any Credit Party (including, without limitation, appraisals and
physical inventories of the Collateral conducted by an independent appraiser
selected by Agent in its sole discretion) at the expense of the Borrowers as set
forth in Section 1.14(b) hereof (each such action an “Appraisal”); provided
that, absent an Event of Default, the Agent shall not be permitted more than
three Appraisals at the expense of Borrowers in any 12-month period, and
provided further that the Agent may conduct any number of Appraisals at its own
expense. If a Default or Event of Default shall have occurred and be continuing
or if access is necessary to preserve or protect the Collateral as determined by
Agent, each such Credit Party shall provide such access at all times and without
advance notice. Furthermore, so long as any Event of Default shall have occurred
and be continuing, Borrowers shall provide Agent with access to its suppliers
and customers. Each such Credit Party shall make available to Agent and its
counsel,

 

14



--------------------------------------------------------------------------------

as quickly as is possible under the circumstances, originals or copies of all
books and records which Agent may request. Each such Credit Party shall deliver
any document or instrument necessary for Agent, as it may from time to time
request, to obtain records from any service bureau or other Person which
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party.

 

(b) In the absence of an Event of Default, Borrowers shall pay Agent a Fee of
$900 per day per individual (plus all out-of-pocket costs and expenses) in
connection with Agent’s Field Examinations and Appraisals permitted under
Section 1.14(a) above and Section 4(c) of the Security Agreement. After the
occurrence of an Event of Default, Borrowers shall pay Agent a fee per day per
individual to be determined by Agent (plus all out-of-pocket costs and expenses)
in connection with any Field Examinations and Appraisals conducted by Agent.
Such Fees and expenses shall be charged against the Revolving Loan in connection
with each Field Examination and Appraisal conducted after the Closing Date.

 

1.15 Taxes.

 

(a) Any and all payments by Borrowers hereunder or under the Notes shall be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all present or future Taxes. If Borrowers shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the Notes, (i) the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.15) Agent
or Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) Borrowers shall make such
deductions, and (iii) Borrowers shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within
thirty (30) days after the date of any payment of Taxes, Borrower Representative
shall furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof.

 

(b) Each Credit Party that is a signatory hereto shall indemnify and, within ten
(10) days of demand therefor, pay Agent and each Lender for the full amount of
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this Section 1.15) paid by Agent or such Lender, as appropriate, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.

 

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

 

15



--------------------------------------------------------------------------------

1.16 Capital Adequacy; Increased Costs; Illegality.

 

(a) If Agent shall have determined that the adoption after the date hereof of
any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to Agent shall be
presumptive evidence of the matters set forth therein.

 

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to Borrower Representative and
to Agent by such Lender, shall be presumptive evidence of the matters set forth
therein. Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).

 

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) Borrowers shall forthwith prepay in full all outstanding
LIBOR Loans owing to such Lender, together with interest accrued thereon, unless
Borrower Representative, within five (5) Business Days after the delivery of
such notice and demand, converts all LIBOR Loans into Index Rate Loans.

 

16



--------------------------------------------------------------------------------

(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrower
Representative obtains a Replacement Lender within ninety (90) days following
notice of its intention to do so, the Affected Lender must sell and assign its
Loans and Commitments to such Replacement Lender for an amount equal to the
principal balance of all Loans held by the Affected Lender and all accrued
interest and Fees with respect thereto through the date of such sale and such
assignment shall not require the payment of an assignment fee to Agent;
provided, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrower shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrower Representative’s notice
of intention to replace such Affected Lender. Furthermore, if Borrower
Representative gives a notice of intention to replace and does not so replace
such Affected Lender within ninety (90) days thereafter, Borrowers’ rights under
this Section 1.16(d) shall terminate with respect to such Affected Lender and
Borrowers shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

 

1.17 Single Loan. All Loans to Borrowers and all of the other Obligations of
Borrowers arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrowers secured, until the Termination
Date, by all of the Collateral.

 

1.18 Additional Borrowers. The Borrower Representative may request in writing
from time to time that any Subsidiary of Parent or of any Borrower be allowed to
become a Borrower under this Agreement (each, an “Additional Borrower”);
provided that such Subsidiary shall not become an Additional Borrower unless and
until each and every of the following conditions precedent with respect to such
Subsidiary have been satisfied or provided for in a manner satisfactory to Agent
in all respects or waived in writing by Agent and the Requisite Lenders: (a)
such Subsidiary shall have been formed or acquired by Parent or a Borrower in
accordance with the terms and conditions of this Agreement, (b) the Agent shall
have consented in writing in its sole discretion to such Subsidiary becoming an
Additional Borrower; (c) no Default or Event of Default shall exist at the time
of or after giving effect to such Subsidiary’s becoming an Additional Borrower,
and (d) the Agent shall have received the following documents with respect to
such Subsidiary (each duly executed and delivered by the appropriate Persons
specified below): (i) from such Subsidiary, the Borrowers, the other Credit
Parties, Parent and any and all other Persons who may be Guarantors at such
time, a Joinder Agreement in the form of Exhibit 1.18 or otherwise in form and
substance reasonably satisfactory to Agent (each, a “Joinder Agreement”), and
(ii) from such Subsidiary and any other applicable Credit Parties, the various
Loan Documents with respect to such Subsidiary required to be delivered under
Section 5.12(a).

 

17



--------------------------------------------------------------------------------

1.19 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the First Amended Credit Agreement effective from
and after the Closing Date. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Obligations or any other obligations owing to the Prior
Familymeds Lender under the First Amended Credit Agreement or the loan documents
executed in connection therewith. On the Closing Date, the credit facilities and
the terms and conditions thereof described in the First Amended Credit Agreement
shall be amended and replaced by the credit facilities and the terms and
conditions thereof described in this Agreement, and all Loans and other
Obligations of Familymeds outstanding as of such date under the First Amended
Credit Agreement shall be deemed to be Loans and Obligations of the Borrowers
outstanding under the corresponding facilities described herein (such that all
“Revolving Credit Advances” as defined in and outstanding under the First
Amended Credit Agreement on the Closing Date shall become Revolving Credit
Advances under this Agreement, and the “Term Loan” as defined in and outstanding
under the First Amended Credit Agreement on the Closing Date shall be converted
into a Revolving Credit Advance under this Agreement), without further action by
any Person.

 

2. CONDITIONS PRECEDENT

 

2.1 Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner satisfactory to Agent, or waived
in writing by Agent and Requisite Lenders:

 

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance satisfactory to Agent and the
Requisite Lenders.

 

(b) Repayment of Prior DrugMax Lender’s Obligations. (i) Agent shall have
received fully executed originals of pay-off letters reasonably satisfactory to
Agent confirming that all of the Prior DrugMax Lender’s Obligations will be
repaid in full from the proceeds of the initial Revolving Credit Advance and all
Liens upon any of the property of any Credit Party in favor of the Prior DrugMax
Lender shall be terminated by the Prior DrugMax Lender immediately upon such
payment.

 

(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.

 

18



--------------------------------------------------------------------------------

(d) Opening Availability. The Eligible Accounts, Eligible Inventory and Eligible
Prescription Files supporting the initial Revolving Credit Advance and the
initial Letter of Credit Obligations incurred and the amount of the Reserves to
be established on the Closing Date shall be sufficient in value, as determined
by Agent, to provide Borrowers with Borrowing Availability, after giving effect
to the initial Revolving Credit Advance, the incurrence of any initial Letter of
Credit Obligations and the consummation of the Related Transactions (on a pro
forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales) of at least $10,000,000.

 

(e) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the GE Capital Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date.

 

(f) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Agent and Requisite Lenders in their sole discretion.

 

(g) Due Diligence. Agent shall have completed its business and legal due
diligence, including a roll forward of its previous Collateral audit, in each
case with results reasonably satisfactory to Agent and Requisite Lenders.

 

(h) Consummation of Equity Investment and Related Transactions. Agent shall have
received fully executed copies of Equity Investment Documents and each of the
other Related Transaction Documents, each of which shall be in full force and
effect in form and substance satisfactory to Agent. The Equity Investment and
the other Related Transactions shall have been consummated in accordance with
the terms of the Equity Investment Documents and the other Related Transactions
Documents. The Borrower Representative shall provide evidence satisfactory to
Agent that, prior to the Closing Date, Parent has received net cash proceeds of
not less than $13,000,000 from the Equity Investment.

 

(i) Insurance. Agent shall have received from Borrower Representative in form
and substance satisfactory to Agent evidence of the Credit Parties’ liability
and property insurance, and all “additional insured” and “loss payee”
endorsements thereto requested by Agent.

 

2.2 Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:

 

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date as determined by
Agent or Requisite Lenders, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement, unless Agent or
Requisite Revolving Lenders have determined to make such

 

19



--------------------------------------------------------------------------------

Advance, convert or continue any Loan as LIBOR Loan or incur such Letter of
Credit Obligation in their sole discretion notwithstanding the fact that such
warranty or representation is untrue or incorrect;

 

(b) (i) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), unless Agent and Requisite Revolving Lenders shall have
determined to make any Advance, convert or continue any Loan as a LIBOR Loan or
incur any Letter of Credit Obligation in their sole discretion notwithstanding
such Default or Event of Default;

 

(c) any event or circumstance having a Material Adverse Effect shall have
occurred since the date hereof; or

 

(d) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the Revolving Loan
would exceed the lesser of the Borrowing Base and the Maximum Amount.

 

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date of such request or acceptance thereof, (i) a representation and warranty by
Borrowers that the conditions in this Section 2.2 have been satisfied, (ii) a
reaffirmation by Borrowers of the cross-guaranty provisions set forth in Section
12 and (iii) a reaffirmation by Borrowers of the granting and continuance of
Agent’s Liens, on behalf of itself and Lenders, pursuant to the Collateral
Documents.

 

3. REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

 

3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation; (b) is duly qualified to conduct business
and is in good standing in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite corporate power and authority and
the legal right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease and to conduct its
business as now, heretofore and proposed to be conducted, except where the
failure to have such power and authority could not reasonably be expected to
have a Material Adverse Effect, (d) subject to specific representations
regarding Environmental Laws, has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct except for such licenses, approvals, consents
and permits, the failure to have which could not reasonably be

 

20



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect; (e) is in compliance with its
charter and by-laws; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, organization type, organization number, if any,
issued by its state incorporation or organization, and the current location of
each Credit Party’s chief executive office and the warehouses and premises at
which any Collateral is located are set forth in Disclosure Schedule (3.2), and
none of such locations has changed within four (4) months preceding the Closing
Date. In addition, Disclosure Schedule (3.2) lists the federal employer
identification number of each Credit Party.

 

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s corporate power; (b) have been duly authorized by all necessary or
proper corporate and shareholder action; (c) do not contravene any provision of
such Person’s charter or bylaws; (d) do not violate any law or regulation, or
any order or decree of any court or Governmental Authority; (e) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in Section
2.1(c), all of which will have been duly obtained, made or complied with prior
to the Closing Date. On or prior to the Closing Date, each of the Loan Documents
shall have been duly executed and delivered by each Credit Party thereto and
each such Loan Document shall then constitute a legal, valid and binding
obligation of such Credit Party enforceable against it in accordance with its
terms.

 

3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Parent and its Subsidiaries that are referred to
below have been prepared in accordance with GAAP consistently applied throughout
the periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

 

(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered on the Closing Date:

 

(i) The audited consolidated and consolidating balance sheets at March 31, 2004
and the related statements of income and cash flows of Parent and its
Subsidiaries for the Fiscal Year then ended, certified by BDO Seidman, and the
audited

 

21



--------------------------------------------------------------------------------

consolidated and consolidating balance sheets at December 29, 2003 and the
related statements of income and cash flows of Familymeds Group and its
Subsidiaries for the Fiscal Year then ended, certified by Deloitte & Touche LLP;
and

 

(ii) The (1) unaudited balance sheet(s) at October 31, 2004 and the related
statement(s) of income and cash flows of Parent and its Subsidiaries prior to
the Merger and (ii) unaudited balance sheet(s) at October 23, 2004 and the
related statement(s) of income and cash flows of Familymeds Group and its
Subsidiaries prior to the Merger.

 

(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule (3.4(b)) was prepared by Parent giving pro forma effect to
the Related Transactions and the Merger, was based on the unaudited consolidated
and consolidating balance sheets of (i) Parent and its Subsidiaries prior to the
Merger, dated September 25, 2004, and (ii) Familymeds Group and its Subsidiaries
prior to the Merger, dated September 30, 2004, and was prepared in accordance
with GAAP, with only such adjustments thereto as would be required in accordance
with GAAP.

 

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule (3.4(c)) have been prepared by Parent in light of
the past operations of the businesses of Parent and its Subsidiaries and
Familymeds and its Subsidiaries (in each case, prior to the Merger), but
including future payments of known contingent liabilities, and reflect
projections for the two (2) year period beginning on January 1, 2005 on a
month-by-month basis for the first year and on a year-by-year basis thereafter.
The Projections are based upon the same accounting principles as those used in
the preparation of the financial statements described above and the estimates
and assumptions stated therein, all of which Parent believes to be reasonable
and fair in light of current conditions and current facts known to Parent and,
as of the Closing Date, reflect Parent’s good faith and reasonable estimates of
the future financial performance of Parent and its Subsidiaries for the period
set forth therein. The Projections are not a guaranty of future performance, and
actual results may differ from the Projections.

 

3.5 Material Adverse Effect. Between March 31, 2004 and the Closing Date, (a) no
Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (b) no contract, lease or other agreement or instrument has been entered
into by any Credit Party or has become binding upon any Credit Party’s assets
and no law or regulation applicable to any Credit Party has been adopted that
has had or could reasonably be expected to have a Material Adverse Effect, and
(c) no Credit Party is in default and to the best of each Borrower’s knowledge
no third party is in default under any material contract, lease or other
agreement or instrument, that alone or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Since March 31, 2004 no event has
occurred, that alone or together with other events, could reasonably be expected
to have a Material Adverse Effect.

 

3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Disclosure Schedule (3.6) constitutes all of the real
property owned, leased, subleased, or used by any Credit Party. Each Credit
Party owns good and

 

22



--------------------------------------------------------------------------------

marketable fee simple title to all of its owned Real Estate, and valid and
marketable leasehold interests in all of its leased Real Estate, all as
described on Disclosure Schedule (3.6), and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent. Disclosure Schedule (3.6) further describes any Real Estate with respect
to which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Closing Date, none of the properties and assets of any Credit Party are subject
to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Closing Date, no portion of any Credit Party’s Real Estate has suffered any
material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Closing Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.

 

3.7 Labor Matters. As of the Closing Date, except for any of the following that
could not reasonably be expected to have a Material Adverse Effect: (a) no
strikes or other labor disputes against any Credit Party are pending or, to any
Credit Party’s knowledge, threatened; (b) hours worked by and payment made to
employees of each Credit Party comply with the Fair Labor Standards Act and each
other federal, state, local or foreign law applicable to such matter; (c) all
payments due from any Credit Party for employee health and welfare insurance
have been paid or accrued as a liability on the books of such Credit Party; (d)
except as set forth in Disclosure Schedule (3.7), no Credit Party is a party to
or bound by any collective bargaining agreement, management agreement,
consulting agreement or any employment agreement (and true and complete copies
of any agreements described on Disclosure Schedule (3.7) have been delivered to
Agent); (e) there is no organizing activity involving any Credit Party pending
or, to any Credit Party’s knowledge, threatened by any labor union or group of
employees; (f) there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for recognition; and (g) except as set forth in Disclosure Schedule
(3.7), there are no complaints or charges against any Credit Party pending or,
to the knowledge of any Credit Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual.

 

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), no Credit Party has any
Subsidiaries, is engaged in any joint venture or partnership with any other
Person, or is an Affiliate of any other Person. As of the Closing Date, all of
the issued and outstanding Stock of each Credit Party is owned by each of the
stockholders and in the amounts set forth on

 

23



--------------------------------------------------------------------------------

Disclosure Schedule (3.8). Except as described on Disclosure Schedule (3.8),
there are no outstanding rights to purchase, options, warrants or similar rights
or agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries. All outstanding Indebtedness of
each Credit Party as of the Closing Date is described in Section 6.3 (including
Disclosure Schedule (6.3)). Parent has no assets (except Stock of its
Subsidiaries and funds held from time to time for the payment of Parent’s
reasonable expenses incidental to the performance of its functions permitted
pursuant to Section 6.21), or any Indebtedness or Guaranteed Indebtedness
(except the Obligations). No Inactive Subsidiary owns any assets (except Stock
of its Subsidiaries) or has any Indebtedness or Guaranteed Indebtedness (except
the Obligations).

 

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.

 

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

 

3.11 Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by any Credit Party
have been filed with the appropriate Governmental Authority and all Charges have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding Charges or other amounts
being contested in accordance with Section 5.2(b) or the failure to pay which
could not reasonably be expected to have a Material Adverse Effect. Proper and
accurate amounts have been withheld by each Credit Party from its respective
employees for all periods in full and complete compliance with all applicable
federal, state, local and foreign law and such withholdings have been timely
paid to the respective Governmental Authorities. Disclosure Schedule (3.11) sets
forth as of the Closing Date those taxable years for which any

 

24



--------------------------------------------------------------------------------

Credit Party’s tax returns are currently being audited by the IRS or any other
applicable Governmental Authority and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
described on Disclosure Schedule (3.11), no Credit Party has executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. None of the Credit Parties and their respective
predecessors are liable for any Charges: (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party’s knowledge, as a
transferee. As of the Closing Date, no Credit Party has agreed or been requested
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.

 

3.12 ERISA.

 

(a) Disclosure Schedule (3.12) lists all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans. Copies of all such listed Plans,
together with a copy of the latest form IRS/DOL 5500-series for each such Plan
have been delivered to Agent. Except with respect to Multiemployer Plans, each
Qualified Plan has been determined by the IRS to qualify under Section 401 of
the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501 of the IRC, and nothing has occurred
that would cause the loss of such qualification or tax-exempt status. Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA and the IRC, including the timely filing of all reports required under the
IRC or ERISA, including the statement required by 29 CFR Section 2520.104-23.
Neither any Credit Party nor ERISA Affiliate has failed to make any contribution
or pay any amount due as required by either Section 412 of the IRC or Section
302 of ERISA or the terms of any such Plan which failure could reasonably be
expected to have a Material Adverse Effect. Neither any Credit Party nor ERISA
Affiliate has engaged in a “prohibited transaction,” as defined in Section 406
of ERISA and Section 4975 of the IRC, in connection with any Plan, that would
subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

 

(b) Except as set forth in Disclosure Schedule (3.12) and except (in the case of
(i) through (v) only) for any of the following as could not reasonably be
expected to have a Material Adverse Effect: (i) no Title IV Plan has any
Unfunded Pension Liability; (ii) no ERISA Event or event described in Section
4062(e) of ERISA with respect to any Title IV Plan has occurred or is reasonably
expected to occur; (iii) there are no pending, or to the knowledge of any Credit
Party, threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
Person as fiduciary or sponsor of any Plan; (iv) no Credit Party or ERISA
Affiliate has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; (v) within the
last five years no Title IV Plan with Unfunded Pension Liabilities has been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate; and (vi) no
liability under any Title IV Plan has been satisfied with the purchase of a
contract from an insurance company that is not rated AAA by the Standard &
Poor’s Corporation or the equivalent by another nationally recognized rating
agency.

 

25



--------------------------------------------------------------------------------

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could have a Material Adverse Effect. Except as set
forth on Disclosure Schedule (3.13), as of the Closing Date there is no
Litigation pending or threatened that seeks damages in excess of $100,000 or
injunctive relief against, or alleges criminal misconduct of, any Credit Party.

 

3.14 Brokers. No broker or finder acting on behalf of any Credit Party or
Affiliate thereof brought about the obtaining, making or closing of the Loans or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it or presently proposed to be
conducted by it, and each Patent, Trademark, Copyright and License is listed,
together with application or registration numbers, as applicable, in Disclosure
Schedule (3.15). Each Credit Party conducts its business and affairs (and with
respect to any Intellectual Property licensed by a Credit Party, to such Credit
Party’s knowledge, such licensed Intellectual Property has been licensed to and
used by the Credit Party) without infringement of or interference with any
Intellectual Property of any other Person. Except as set forth in Disclosure
Schedule (3.15), no Credit Party is aware of any material infringement claim by
any other Person with respect to any Intellectual Property.

 

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other reports from time to time delivered hereunder or any written
statement furnished by or on behalf of any Credit Party to Agent pursuant to the
terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. The Liens granted to Agent pursuant to
the Collateral Documents will at all times be fully perfected first priority
Liens in and to the Collateral described therein, subject, as to priority, only
to Permitted Encumbrances with respect to the Collateral other than Accounts.

 

3.17 Environmental Matters.

 

(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the Real Estate owned by the Credit Parties (and with respect to Real Estate
which is held by a Credit Party pursuant to an operating lease, to the best of
the Credit Parties’ knowledge, such Real Estate) is free of contamination from
any Hazardous Material except for such contamination that would not adversely
impact the value or marketability of such Real Estate and which would not result
in Environmental Liabilities which could reasonably be expected to exceed
$50,000; (ii) no Credit Party has caused or suffered to occur any Release of
Hazardous

 

26



--------------------------------------------------------------------------------

Materials on, at, in, under, above, to, from or about any of its Real Estate;
(iii) the Credit Parties are and have been in compliance with all Environmental
Laws, except for such noncompliance which would not result in Environmental
Liabilities which could reasonably be expected to exceed $50,000; (iv) the
Credit Parties have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits would not
result in Environmental Liabilities which could reasonably be expected to exceed
$50,000, and all such Environmental Permits are valid, uncontested and in good
standing; (v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $50,000, and no Credit Party has
permitted any current or former tenant or occupant of the Real Estate to engage
in any such operations; (vi) there is no Litigation arising under or related to
any Environmental Laws, Environmental Permits or Hazardous Material which seeks
damages, penalties, fines, costs or expenses in excess of $50,000 or injunctive
relief, or which alleges criminal misconduct by any Credit Party; (vii) no
notice has been received by any Credit Party identifying it as a “potentially
responsible party” or requesting information under CERCLA or analogous state
statutes, and to the knowledge of the Credit Parties, there are no facts,
circumstances or conditions that may result in any Credit Party being identified
as a “potentially responsible party” under CERCLA or analogous state statutes;
and (viii) the Credit Parties have provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.

 

(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

 

3.18 Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

 

3.19 Deposit and Disbursement Accounts. Disclosure Schedule (3.19) lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Closing Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

 

3.20 HIPAA Compliance. To the extent that and for so long as (i) a Credit Party
is a “covered entity” as defined in 45 C.F.R. § 160.103, (ii) a Credit Party
and/or its business and operations are subject to or covered by the HIPAA
Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 (the
“Transactions Rule”) and/or the HIPAA Security and Privacy Requirements codified
at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security Rules”), and/or (iii) a
Credit Party sponsors any “group health plans” as defined in 45 C.F.R. §
160.103,

 

27



--------------------------------------------------------------------------------

each such Credit Party has: (x) completed, or will complete on or before any
applicable compliance date, thorough and detailed surveys, audits, inventories,
reviews, analyses and/or assessments, including risk assessments, (collectively
“Assessments”) of all areas of its business and operations subject to HIPAA
and/or that could be adversely affected by the failure of such Credit Party to
be HIPAA Compliant (as defined below) to the extent these Assessments are
appropriate or required for such Credit Party to be HIPAA Compliant; (y)
developed, or will develop on or before any applicable compliance date, a
detailed plan and time line for becoming HIPAA Compliant (a “HIPAA Compliance
Plan”); and (z) implemented, or will implement on or before any applicable
compliance date, those provisions of its HIPAA Compliance Plan necessary to
ensure that such Credit Party is HIPAA Compliant. For purposes of this
Agreement, “HIPAA Compliant” shall mean that an applicable Credit Party (1) is,
or on or before any applicable compliance date will be, in full compliance with
any and all of the applicable requirements of HIPAA, including all requirements
of the Transactions Rule and the Privacy and Security Rules and (2) is not
subject to, and could not reasonably be expected to become subject to, any civil
or criminal penalty or any investigation, claim or process that could reasonably
be expected to adversely affect such Credit Party’s business operations, assets,
properties or condition (financial or otherwise), in connection with any
violation by such Credit Party of the then effective requirements of HIPAA.

 

3.21 Compliance with Healthcare Laws. The Facilities, and each of its licensed
employees and contractors (other than contracted agencies) in the exercise of
their respective duties on behalf of the Facilities, are in compliance with all
applicable Healthcare Laws, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. The Credit Parties
have maintained all records required to be maintained by the Joint Commission on
Accreditation of Healthcare Organizations, the Food and Drug Administration,
Drug Enforcement Agency and State Boards of Pharmacy and the federal and state
Medicare and Medicaid programs as required by the Healthcare Laws and, to the
knowledge of the Borrowers, there are no presently existing circumstances which
would result or likely would result in material violations of the Healthcare
Laws. The Credit Parties and their Affiliates have such permits, licenses,
franchises, certificates and other approvals or authorizations of governmental
or regulatory authorities as are necessary under applicable law to own their
respective properties and to conduct their respective business (including,
without limitation, such permits as are required under such federal, state and
other health care laws, and under such HMO or similar licensure laws and such
insurance laws and regulations, as are applicable thereto), and with respect to
those Facilities and other businesses that participate in Medicare and/or
Medicaid, to receive reimbursement under Medicare and Medicaid. To any
Borrower’s knowledge, there currently exist no restrictions, deficiencies,
required plans of correction actions or other such remedial measures with
respect to federal and state Medicare Certifications and Medicaid Certifications
or licensure

 

3.22 Agreements and Other Documents. As of the Closing Date, each Credit Party
has provided to Agent or its counsel accurate and complete copies (or summaries)
of all of the following agreements or documents to which any it is subject and
each of which are listed on Disclosure Schedule (3.22): supply agreements and
purchase agreements not terminable by such Credit Party within sixty (60) days
following written notice issued by such Credit Party and involving transactions
in excess of $1,000,000 per annum; any lease of Equipment having a remaining
term of one year or longer and requiring aggregate rental and

 

28



--------------------------------------------------------------------------------

other payments in excess of $250,000 per annum; licenses and permits held by the
Credit Parties, the absence of which could be reasonably likely to have a
Material Adverse Effect; instruments or documents evidencing Indebtedness of
such Credit Party and any security interest granted by such Credit Party with
respect thereto; and instruments and agreements evidencing the issuance of any
equity securities, warrants, rights or options to purchase equity securities of
such Credit Party.

 

3.23 Solvency. Both before and after giving effect to (a) the Loans and Letter
of Credit Obligations to be made or incurred on the Closing Date or such other
date as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrower Representative, (c) the Equity Investment, the
Refinancing and the consummation of the other Related Transactions and (d) the
payment and accrual of all transaction costs in connection with the foregoing,
each Credit Party is and will be Solvent.

 

3.24 Government Contracts. Except as set forth in Disclosure Schedule (3.24), as
of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.

 

3.25 Status of Parent and Familymeds Holdings; Status of Inactive Subsidiaries.
Prior to the Closing Date, neither Parent nor Familymeds Holdings will have
engaged in any business or incurred any Indebtedness or any other liabilities
(except in connection with its corporate formation, the Prior DrugMax Agreement,
the Related Transactions Documents and this Agreement); provided, however, that
prior to the Closing Date, Parent engaged in the following activities: (1)
employed and provided compensation for Parent officers and certain other
employees of the Parent, including but not limited to, the Chief Executive
Officer, the President and Chief Operating Officer, the Senior Vice President
and Chief Financial Officer, the General Counsel, the Co-Chairman of the Board
of Directors and the Executive Assistants, (2) generally engaged in activities
necessary and incidental to managing the operations of the Credit Parties, (3)
managed the accounting and tax activities of the Credit Parties and engaged
public accounts and tax advisers in connection therewith, and (4) managed
securities law compliance and SEC filings for the Credit Parties. No Inactive
Subsidiary engages in any business, owns any assets or owes any Indebtedness or
other liabilities (other than the Obligations).

 

3.26 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in: the business
relationship of any Credit Party with any customer or group of customers whose
purchases during the preceding 12 months caused them to be ranked among the ten
largest customers of such Credit Party; or the business relationship of any
Credit Party with any supplier essential to its operations.

 

29



--------------------------------------------------------------------------------

3.27 Bonding; Licenses. Except as set forth on Disclosure Schedule (3.27), as of
the Closing Date, no Credit Party is a party to or bound by any surety bond
agreement or bonding requirement with respect to products or services sold by it
or any Trademark License or Patent License with respect to products sold by it.

 

3.28 Merger Agreement. As of the Closing Date, Borrower Representative has
delivered to Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith). No Credit Party and no other Person party thereto is in default in
the performance or compliance with any provisions thereof. The Merger Agreement
complies with, and the Merger has been consummated in accordance with, all
applicable laws. The Merger Agreement is in full force and effect as of the
Closing Date and has not been terminated, rescinded or withdrawn. All requisite
approvals by Governmental Authorities having jurisdiction over any Credit Party
and any other Person party to the Merger Agreement have been obtained, and no
such approvals impose any conditions to the consummation of the transactions
contemplated by the Merger Agreement or to the conduct by any Credit Party of
its business thereafter. To the best of each Credit Party’s knowledge, none of
the representations or warranties in the Merger Agreement made by any Person
other than a Credit Party contain any untrue statement of a material fact or
omit any fact necessary to make the statements therein not misleading. Each of
the representations and warranties given by each applicable Credit Party in the
Merger Agreement is true and correct in all material respects.

 

3.29 Subordinated Debt and Equity Investment Documents. As of the Closing Date,
Borrower Representative has delivered to Agent a complete and correct copy of
the Seller Notes and the Equity Investment Documents (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith). All
Obligations, including the Letter of Credit Obligations, constitute Indebtedness
entitled to the benefits of the subordination provisions contained in the Seller
Notes and the Seller Notes Subordination Agreements.

 

4. FINANCIAL STATEMENTS AND INFORMATION

 

4.1 Reports and Notices.

 

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver or cause to be
delivered to Agent or to Agent and Lenders, as required, the Financial
Statements, notices, Projections and other information required to be delivered
by it at the times, to the Persons and in the manner set forth in Annex E.

 

(b) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver or cause to be
delivered to Agent or to Agent and Lenders, as required, the various Collateral
Reports required to be delivered by it (including Borrowing Base Certificates in
the form of Exhibit 4.1(b)) at the times, to the Persons and in the manner set
forth in Annex F.

 

30



--------------------------------------------------------------------------------

4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including Deloitte & Touche LLP, and authorizes and shall
instruct those accountants and advisors to communicate to Agent and each Lender
information relating to any Credit Party with respect to the business, results
of operations and financial condition of any Credit Party. The Agent agrees
that, absent an Event of Default, it will provide Borrower Representative with
reasonable advance notice of any such communication.

 

5. AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

 

5.1 Maintenance of Existence and Conduct of Business. Each Credit Party shall:
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and its rights and franchises; continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder; at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and transact business only in such
corporate and trade names as are set forth in Disclosure Schedule (5.1);
provided, however, that the Borrowers may cause the winding up and dissolution
of any Inactive Subsidiary after giving fifteen (15) days’ written notice to the
Agent and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith has been completed or taken (such
acknowledgement by Agent not to be unreasonably withheld or conditioned).

 

5.2 Payment of Charges.

 

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, and (ii) lawful
claims for labor, materials, supplies and services or otherwise in accordance
with past practices as in effect on the Closing Date.

 

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges described in Section 5.2(a); provided, (i)
adequate reserves with respect to such contest are maintained on the books of
such Credit Party, in accordance with GAAP, (ii) no Lien shall be imposed to
secure payment of such Charges that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest, (iv) such Credit Party shall promptly pay or discharge such
contested Charges or claims and all additional charges, interest, penalties and
expenses, if any, and shall deliver to Agent evidence acceptable

 

31



--------------------------------------------------------------------------------

to Agent of such compliance, payment or discharge, if such contest is terminated
or discontinued adversely to such Credit Party or the conditions set forth in
this Section 5.2(b) are no longer met, and (v) Agent has not advised Borrower
Representative in writing that Agent reasonably believes that nonpayment or
nondischarge thereof could have or result in a Material Adverse Effect.

 

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).

 

5.4 Insurance; Damage to or Destruction of Collateral.

 

(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or otherwise in form and amounts and with insurers acceptable to
Agent. If any Credit Party at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay all
premiums relating thereto, Agent may at any time or times thereafter obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which Agent deems advisable. Agent shall have no
obligation to obtain insurance for any Credit Party or pay any premiums
therefor. By doing so, neither Agent nor any Lender shall be deemed to have
waived any Default or Event of Default arising from any Credit Party’s failure
to maintain such insurance or pay any premiums therefor. All sums so disbursed,
including attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrowers to Agent and shall be additional Obligations
hereunder secured by the Collateral.

 

(b) Agent reserves the right at any time upon any change in any Credit Party’s
risk profile (including any change in the product mix maintained by any Credit
Party or any laws affecting the potential liability of such Credit Party) to
reasonably require additional forms and limits (which are commercially available
and customary for such Credit Party’s industry) of insurance to, in Agent’s
opinion, adequately protect both Agent’s interests in all or any portion of the
Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with coverage customary for its industry. If requested by Agent,
each Credit Party shall deliver to Agent from time to time a report of a
reputable insurance broker, satisfactory to Agent, with respect to its insurance
policies.

 

(c) Each Credit Party shall deliver to Agent, in form and substance satisfactory
to Agent, endorsements to (i) all “All Risk” and business interruption insurance
naming the Agent, on behalf of itself and the Lenders, as loss payee, and (ii)
all general liability and other liability policies naming Agent, on behalf of
itself and Lenders, as additional insured. Each Credit Party irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Default or Event of Default shall have occurred and be
continuing or the anticipated insurance proceeds exceed $500,000, as such Credit
Party’s true and lawful agent and attorney-in-fact for the purpose of making,
settling and adjusting claims under such “All Risk” policies of

 

32



--------------------------------------------------------------------------------

insurance, endorsing the name of such Credit Party on any check or other item of
payment for the proceeds of such “All Risk” policies of insurance and for making
all determinations and decisions with respect to such “All Risk” policies of
insurance. Agent shall not have any duty to exercise any rights or powers
granted to it pursuant to the foregoing power-of-attorney. Borrower
Representative shall promptly notify Agent of any loss, damage, or destruction
to the Collateral in the amount of $500,000 or more, whether or not covered by
insurance. After deducting from such proceeds the expenses, if any, incurred by
Agent in the collection or handling thereof, Agent may, at its option, require
that such proceeds be applied to the reduction of the Obligations in accordance
with Sections 1.3(b) and 1.3(c) (and any remaining balance of such proceeds
after the satisfaction of all Obligations shall be applied by the Agent in
accordance with the terms of the applicable Collateral Document); or permit or
require the applicable Credit Party to use such money, or any part thereof, to
replace, repair, restore or rebuild the Collateral in a diligent and expeditious
manner with materials and workmanship of substantially the same quality as
existed before the loss, damage or destruction. Notwithstanding the foregoing,
if the casualty giving rise to such insurance proceeds would not reasonably be
expected to have a Material Adverse Effect and such insurance proceeds do not
exceed $1,000,000 in the aggregate, Agent shall permit such Credit Party to
replace, restore, repair or rebuild the property; provided that if such Credit
Party has not completed or entered into binding agreements to complete such
replacement, restoration, repair or rebuilding within 180 days of such casualty,
Agent may apply such insurance proceeds to the Obligations in accordance with
Section 1.3(b) and (c). All insurance proceeds which are to be made available to
any Borrower to replace, repair, restore or rebuild the Collateral shall be
applied by Agent to reduce the outstanding principal balance of the Revolving
Loan (which application shall not result in a permanent reduction of the
Revolving Loan Commitment) and upon such application, Agent shall establish a
Reserve against the Borrowing Base in an amount equal to the amount of such
proceeds so applied. Thereafter, such funds shall be made available to the
Borrower Representative to loan to the applicable Credit Party (in accordance
with the terms and conditions of Section 6.3(a)(v)) to provide funds to replace,
repair, restore or rebuild the Collateral as follows: (i) Borrower
Representative shall request a Revolving Credit Advance in the amount requested
to be released; (ii) so long as the conditions set forth in Section 2.2 have
been met, Lenders shall make such Revolving Credit Advance; and (iii) in the
case of insurance proceeds applied against the Revolving Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Revolving Credit Advance. To the extent not used to replace,
repair, restore or rebuild the Collateral, such insurance proceeds shall be
applied in accordance with Section 1.3(b) and (c).

 

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to the sale or handling of pharmaceutical products, licensing, ERISA
and labor matters and Environmental Laws and Environmental Permits, except to
the extent that the failure to comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.6 Supplemental Disclosure. From time to time as may be requested by Agent
(which request will not be made more frequently than once each year absent the
occurrence and continuance of a Default or Event of Default) or at Credit
Parties’ election, the Credit Parties shall supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct

 

33



--------------------------------------------------------------------------------

any information in such Disclosure Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Disclosure Schedule, such Disclosure Schedule shall be appropriately marked to
show the changes made therein); provided that (a) no such supplement to any such
Disclosure Schedule or representation shall amend, supplement or otherwise
modify any Disclosure Schedule or representation, or be or be deemed a waiver of
any Default or Event of Default resulting from the matters disclosed therein,
except as consented to by Agent and Requisite Lenders in writing, and (b) no
supplement shall be required or permitted as to representations and warranties
that relate solely to the Closing Date.

 

5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect.

 

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance which could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions which are appropriate or necessary to maintain the value
and marketability of the Real Estate or to otherwise comply with Environmental
Laws and Environmental Permits pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or Release of any Hazardous
Material on, at, in, under, above, to, from or about any of its Real Estate; (c)
notify Agent promptly after such Credit Party becomes aware of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate which is reasonably likely to result in
Environmental Liabilities in excess of $50,000; and (d) promptly forward to
Agent a copy of any order, notice, request for information or any communication
or report received by such Credit Party in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that could reasonably be expected to result in Environmental Liabilities
in excess of $50,000, in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter. If Agent at any
time has a reasonable basis to believe that there may be a violation of any
Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, which, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrowers’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms acceptable to Agent and
shall be in form and substance reasonably acceptable to Agent, and (ii) permit
Agent or its representatives to have access to all Real Estate for the purpose
of conducting such environmental audits and testing as Agent reasonably deems
appropriate, including subsurface sampling of soil and groundwater. Borrowers
shall reimburse Agent for the reasonable costs of such audits and tests and the
same will constitute a part of the Obligations secured hereunder.

 

34



--------------------------------------------------------------------------------

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall use commercially reasonable efforts to obtain
and deliver to the Agent a landlord’s agreement, mortgagee agreement or bailee
letter, as applicable, from the lessor of each leased property or mortgagee of
owned property or with respect to any warehouse, processor or converter facility
or other location where Collateral is located, which agreement or letter shall
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee or bailee may assert against the Inventory or Collateral at that
location, and shall otherwise be satisfactory in form and substance to Agent.
With respect to such locations or warehouse space, so long as the Agent has not
received a landlord or mortgagee agreement or bailee letter, Borrowers’ Eligible
Inventory at that location shall be subject to the following Reserves:

 

(a) If such location is one where the landlord, mortgagee or bailee has a legal
lien (whether by statute, case law, agreement or otherwise) upon property stored
at such location, the Agent shall establish a Reserve in the amount of base rent
and other payments required to be paid under the lease for such location for a
period of six (6) months or such longer period as the Agent shall require in its
good faith discretion; or

 

(b) If such location is one where the landlord, mortgagee or bailee has no legal
lien (whether by statute, case law, agreement or otherwise) upon property stored
at such location, the Agent shall establish a Reserve in the amount of base rent
and other payments required to be paid under the lease for such location for a
period of three (3) months or such longer period as the Agent shall require in
its good faith discretion.

 

Each Credit Party shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.

 

5.10 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon request of Agent, duly execute and deliver, or cause to be duly
executed and delivered, to Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Agent to carry out more effectively the provisions and purposes of this
Agreement or any other Loan Document.

 

5.11 Maintenance of Accreditation and Licensing. Each Credit Party shall keep
itself fully licensed with all licenses required to operate such Person’s
business under applicable law and maintain such Person’s qualification for
participation in, and payment under, Medicare, Medicaid, TRICARE, CHAMPUS,
CHAMPVA and any other federal, state or local governmental program or private
program providing for payment or reimbursement for services rendered by such
Person, except to the extent that the loss or relinquishment of such
qualification would not or would not reasonably be expected to have or result in
a Material Adverse Effect; provided, however, that nothing in this Agreement
shall require any Credit Party to participate in the Medicare, Medicaid,
TRICARE, CHAMPUS or CHAMPVA programs if it elects not to accept patients covered
by such programs. Each Credit Party will promptly furnish or cause to be
furnished to the Agent copies of all reports and correspondence it sends or
receives relating to any loss or revocation (or threatened loss or revocation)
of any qualification described in this

 

35



--------------------------------------------------------------------------------

Section 5.11. If after the Closing Date any Governmental Authority imposes any
restriction on any Facility owned or operated by any Credit Party as a result of
alleged non-compliance with Medicare, Medicaid, TRICARE, CHAMPVA and/or CHAMPUS,
Borrower Representative will promptly (and in any event within three (3) days
after any Borrower becomes aware of such event) notify the Agent in writing of
such event and provide a detailed explanation as to what steps are being, or
will be, taken by Borrowers to remove such hold or other restriction

 

5.12 Additional Subsidiaries. If Agent consents (which consent shall be at its
sole discretion) to the formation or acquisition of any Subsidiary of Parent,
promptly (and in any event within fifteen (15) days) after the formation or
acquisition of any such Subsidiary, the Credit Parties shall cause to be
executed and delivered, (i) by such new Subsidiary, a Guaranty and pursuant to
which such Subsidiary shall guarantee the payment and performance of all of the
Obligations, (ii) by such new Subsidiary, an acknowledgement to the Security
Agreement in form and substance satisfactory to Agent and pursuant to which
Agent for the benefit of itself and the Lenders shall be granted a first
priority (subject to Permitted Encumbrances) and perfected security interest in
all Collateral (as defined in the Security Agreement) of such Subsidiary to
secure the Obligations, (iii) by such new Subsidiary if it owns any Intellectual
Property that is registered with the United States Patent and Trademark Office
or the United States Copyright Office, an Intellectual Property Security
Agreement in form and substance reasonably satisfactory to Agent and pursuant to
which Agent for the benefit of itself and the Lenders shall be granted a first
priority (subject to Permitted Encumbrances) and perfected security in all of
such Intellectual Property to secure the Obligations, (iv) by the Credit Party
that is such Subsidiary’s direct parent company, a Pledge Agreement
substantially in the form of the Pledge Agreement delivered on the Closing Date
(or otherwise in form and substance reasonably satisfactory to Agent) and
pursuant to which all of the Stock of such new Subsidiary owned by each such
parent company shall be pledged to Agent for the benefit of itself and the
Lenders on a first priority and perfected basis to secure the Obligations, and
(v) by the Credit Parties, such other related documents (including closing
certificates, legal opinions and other similar documents) as Agent may
reasonably request, all in form and substance reasonably satisfactory to Agent.
Nothing in this Section 5.12 shall be construed to constitute Agent’s or any
Lender’s consent to the formation or acquisition of any Subsidiary.

 

5.13 Certificate of Designation.

 

Each Credit Party will, by the second Dividend Payment Date (as such term is
defined in the Certificate of Designation) after the Closing Date, cause any
dividends paid to the holders of Preferred Stock of Holdings pursuant to the
terms of the Certificate of Designation to consist of Common Stock (as such term
is defined in the Certificate of Designation).

 

6. NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 

6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, or (b) merge
with, consolidate with, acquire all or substantially all of the assets or
capital stock of, or

 

36



--------------------------------------------------------------------------------

otherwise combine with or acquire, any Person (such Person a “Target”) (each
item listed in this clause (b) is hereinafter referred to as an “Acquisition”),
without the prior express written consent of Agent and the Requisite Lenders,
which consent shall be in the Agent’s and the Requisite Lenders’ sole discretion
(such Acquisition consented to by Agent and the Requisite Lenders, an “Approved
Acquisition”).

 

6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that (a) Borrowers may hold investments comprised of notes
payable, or stock or other securities issued by Account Debtors to any Borrower
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, so long as the aggregate
amount of such Accounts so settled by Borrowers does not exceed $100,000; (b)
each Credit Party may maintain its existing investments in its Subsidiaries as
of the Closing Date; (c) Borrowers may make Approved Acquisitions; and (d) so
long as no Default or Event of Default has occurred and is continuing and there
is no outstanding Revolving Loan balance, Borrowers may make investments,
subject to Control Letters in favor of Agent for the benefit of Lenders or
otherwise subject to a perfected security interest in favor of Agent for the
benefit of Lenders, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing no more than one year from the date of acquisition thereof, (ii)
commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either Standard
& Poor’s Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of
deposit maturing no more than one year from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), (iv) time deposits
maturing no more than 30 days from the date of creation thereof with A Rated
Banks and (v) mutual funds that invest solely in one or more of the investments
described in clauses (i) through (iv) above; provided, however, that the
aggregate amount of all investments permitted under this clause (d) shall not
exceed $1,000,000 at any time.

 

6.3 Indebtedness.

 

(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in clause (c) of Section
6.7, (ii) the Loans and the other Obligations, (iii) unfunded pension fund and
other employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof which do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and which are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, as determined by Agent, than the terms of the
Indebtedness being refinanced, amended or modified, and (v) Indebtedness
consisting of intercompany loans and advances made by any Borrower to any other
Borrower; provided, that: (A) each Borrower shall have executed and delivered to
each other

 

37



--------------------------------------------------------------------------------

Borrower, on the Closing Date, a demand note (collectively, the “Intercompany
Notes”) to evidence any such intercompany Indebtedness owing at any time by such
Borrower to such other Borrowers, which Intercompany Notes shall be in form and
substance reasonably satisfactory to Agent and shall be pledged and delivered to
Agent pursuant to the applicable Pledge Agreement or Security Agreement as
additional collateral security for the Obligations; (B) each Borrower shall
record all intercompany transactions applicable to such Borrower on its books
and records in a manner reasonably satisfactory to Agent; (C) the obligations of
each Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of such Borrower hereunder in a manner reasonably satisfactory to
Agent; (D) at the time any such intercompany loan or advance is made by any
Borrower to any other Borrower and after giving effect thereto, each such
Borrower shall be Solvent; and (E) no Default or Event of Default would occur
and be continuing after giving effect to any such proposed intercompany loan.

 

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Encumbrance
if the asset securing such Indebtedness has been sold or otherwise disposed of
in accordance with Sections 6.8(b) or (c); (iii) Indebtedness permitted by
Section 6.3(a)(v); and (iv) as otherwise permitted in Section 6.14.

 

6.4 Employee Loans and Affiliate Transactions.

 

(a) No Credit Party shall enter into or be a party to any transaction with any
other Credit Party or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Credit Party’s business and upon
fair and reasonable terms that are no less favorable to such Credit Party than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of such Credit Party.

 

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees on
an arm’s-length basis in the ordinary course of business consistent with past
practices for travel expenses, relocation costs and similar purposes up to a
maximum of $50,000 to any employee and up to a maximum of $150,000 in the
aggregate at any one time outstanding.

 

6.5 Capital Structure and Business. No Credit Party shall (a) make any changes
in any of its business objectives, purposes or operations which could be
reasonably expected to in any way adversely affect the repayment of the Loans or
any of the other Obligations or could reasonably be expected to have or result
in a Material Adverse Effect; (b) make any change in its capital structure as
described on Disclosure Schedule (3.8), including the issuance of any shares of
Stock, warrants or other securities convertible into Stock or any revision of
the terms of its outstanding Stock; provided that Parent may issue or sell
shares of its Stock for cash so long as (i) the proceeds thereof are applied in
prepayment of the Obligations as required by Section 1.2(b)(iii), and (ii) no
Change of Control occurs after giving effect thereto; or (c) amend its charter
or bylaws in a manner which would adversely affect Agent or any Lender or such
Credit Party’s duty or ability to repay the Obligations. No Credit Party shall
engage in any business other than the businesses currently engaged in by it.

 

38



--------------------------------------------------------------------------------

6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement.

 

6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for (a) Permitted Encumbrances;
(b) Liens in existence on the date hereof and summarized on Disclosure Schedule
(6.7) securing Indebtedness described on Disclosure Schedule (6.3) and permitted
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided that the principal amount so secured is not
increased and the Lien does not attach to any other property; (c) Liens created
after the date hereof by conditional sale or other title retention agreements
(including Capital Leases) or in connection with purchase money Indebtedness, in
each case with respect to Equipment and Fixtures acquired by any Credit Party in
the ordinary course of business, involving the incurrence of an aggregate amount
of purchase money Indebtedness and Capital Lease Obligations of not more than
$1,500,000 outstanding at any one time for all such Liens (provided that such
Liens attach only to the assets subject to such purchase money debt and such
Indebtedness is incurred within forty-five (45) days following such purchase and
does not exceed 100% of the purchase price of the subject assets); (d) other
Liens securing Indebtedness not exceeding $250,000 in the aggregate at any time
outstanding, so long as such Liens do not attach to any Accounts or Inventory;
and (e) UCC protective filings with respect to operating leases made by any
Borrower or any other Credit Party in the ordinary course of business and
permitted under the terms of this Agreement. In addition, no Credit Party shall
become a party to any agreement, note, indenture or instrument, or take any
other action, that would prohibit the creation of a Lien on any of its
properties or other assets in favor of Agent, on behalf of itself and Lenders,
as additional collateral for the Obligations, except operating leases, Capital
Leases or Licenses which prohibit Liens upon the assets that are subject
thereto.

 

6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business, (b) the sale, transfer, conveyance or other
disposition by a Credit Party of Equipment, Fixtures or Real Estate that are
obsolete or no longer used or useful in such Credit Party’s business and having
a book value, not exceeding $50,000 in any single transaction or $150,000 in the
aggregate in any Fiscal Year, and (c) the sale or other disposition of other
Equipment and Fixtures having a book value not exceeding $50,000 in any single
transaction or $150,000 in the aggregate in any Fiscal Year. With respect to any
disposition of assets or other properties permitted pursuant to clause (b) and
clause (c), Agent agrees on reasonable prior written notice and absent the
existence of a Default or Event of Default, to release its Lien on such assets
or other properties in order to permit the applicable Credit Party to effect
such disposition and shall execute and deliver to Borrower Representative, at
Borrowers’ expense, appropriate UCC termination statements and other releases as
reasonably requested by Borrowers.

 

39



--------------------------------------------------------------------------------

6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event could reasonably be expected to have
a Material Adverse Effect.

 

6.10 Financial Covenants. No Credit Party shall breach or fail to comply with
any of the Financial Covenants.

 

6.11 Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise materially adversely impact the value or marketability
of any of the Real Estate or any of the Collateral, other than such violations
or Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.

 

6.12 Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets without
Agent’s and Requisite Lenders’ prior written consent.

 

6.13 Cancellation of Indebtedness. No Credit Party shall cancel any claim or
debt owing to it, except for reasonable consideration negotiated on an
arm’s-length basis and in the ordinary course of its business consistent with
past practices.

 

6.14 Restricted Payments. No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrowers to the extent
permitted by Section 6.3, (b) dividends and distributions of Subsidiaries of any
Borrower paid to such Borrower; (c) employee loans permitted under Section
6.4(b), (d) distributions by Borrowers to Parent for the purpose and in the
amount necessary to permit (i) Parent to pay income and franchise taxes payable
with respect to income of the Credit Parties and (ii) Parent to pay reasonable
expenses actually incurred and incidental to the performance of its functions
permitted pursuant to Section 6.21 in an aggregate amount not to exceed
$3,000,000 in any Fiscal Year; (e) regularly scheduled payments of interest and
principal (but only to the extent that such principal payments do not exceed
$131,741 per month) with respect to the Seller Notes; (f) prepayments of
principal with respect to the Seller Notes; (g) prepayments of principal with
respect to Indebtedness permitted pursuant to Section 6.3(a)(i) in an aggregate
amount not to exceed $250,000 in any Fiscal Year; and (h) provided that the
“Equity Conditions” (as such term is defined in the Certificate of Designation)
shall not have been satisfied on the first “Dividend Payment Date” (as such term
is defined in the Certificate of Designation) to occur after the Closing Date,
cash dividends with respect to the Preferred Stock in an aggregate amount not to
exceed $300,000 made on the first “Dividend Payment Date” to occur after the
Closing Date; provided, that (i) no Event of Default has occurred and is
continuing or would result after giving effect to any Restricted Payment
pursuant to clauses (b), (c), (d), (e), (f), (g) and (h) above, (ii) after
giving effect to any Restricted Payment pursuant to clauses (f), (g) and (h)
above, Borrowers shall have Borrowing Availability of not less than $3,500,000,
and (iii) during the 30-day period prior to any Restricted Payment pursuant to
clauses (f) and (g) above, Borrowers shall have had an average daily Borrowing
Availability of not less than $2,000,000 (calculated as if

 

40



--------------------------------------------------------------------------------

such Restricted Payment was made on the last day of such 30-day period). Without
limiting the generality of the foregoing sentence, neither the Parent nor any
other Credit Party shall declare or make any payments or dividends (other than
dividends of common Stock of the Parent and dividends permitted pursuant to
clause (h) above) with respect to the Preferred Stock, and the maintenance of
the Preferred Stock Reserve by Agent shall not be construed to constitute Agent
or any Lender’s consent to the declaration or making of such payments or
dividends.

 

6.15 Change of Corporate Name or Location; Change of Fiscal Year. No Credit
Party shall (a) change its corporate or legal name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case without at least thirty (30) days
prior written notice to Agent and after Agent’s written acknowledgment that any
reasonable action requested by Agent in connection therewith, including to
continue the perfection of any Liens in favor of Agent, on behalf of Lenders, in
any Collateral, has been completed or taken (such acknowledgement by Agent not
to be unreasonably withheld or conditioned), and provided that any such new
location shall be in the continental United States. Without limiting the
foregoing, no Credit Party shall change its name, identity or corporate
structure in any manner which might make any financing or continuation statement
filed in connection herewith seriously misleading within the meaning of Sections
9-506 and 9-507(c) of the Code or any other then applicable provision of the
Code except upon prior written notice to Agent and after Agent’s written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent
in any Collateral, has been completed or taken. Without limiting the foregoing,
the Borrowers may cause the winding up and dissolution of any Inactive
Subsidiary after giving fifteen (15) days’ written notice to the Agent and after
Agent’s written acknowledgment that any reasonable action requested by Agent in
connection therewith has been completed or taken (such acknowledgement by Agent
not to be unreasonably withheld or conditioned). No Credit Party shall change
its Fiscal Year.

 

6.16 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Credit Party to any
other Credit Party.

 

6.17 Real Estate Purchases. No Credit Party shall purchase a fee simple
ownership interest Real Estate without Agent’s and the Requisite Lenders’ prior
written consent.

 

6.18 No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in the prices of
commodities owned or purchased by it and the values of foreign currencies
receivable or payable by it and interest swaps, caps or collars.

 

41



--------------------------------------------------------------------------------

6.19 Leases. No Credit Party shall become or remain liable in any way, whether
by assignment, as a guarantor or other surety or otherwise, for the obligations
of any lessee under any operating lease, synthetic lease or similar off-balance
sheet financing.

 

6.20 Changes Relating to Subordinated Debt; Material Contracts.

 

(a) No Credit Party shall change or amend the terms of any Subordinated Debt (or
any indenture or agreement in connection therewith) if the effect of such
amendment is to: (a) increase the interest rate on such Subordinated Debt; (b)
change the dates upon which payments of principal or interest are due on such
Subordinated Debt other than to extend such dates; (c) change any default or
event of default other than to delete or make less restrictive any default
provision therein, or add any covenant with respect to such Subordinated Debt;
(d) change the redemption or prepayment provisions of such Subordinated Debt
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith; (e) grant any security or collateral to secure payment of
such Subordinated Debt; or (f) change or amend any other term if such change or
amendment would materially increase the obligations of the Credit Party
thereunder or confer additional material rights on the holder of such
Subordinated Debt in a manner adverse to any Credit Party, Agent or any Lender.

 

(b) [Omitted as Confidential] [xxxxxxxx]

 

6.21 Parent and Familymeds Holdings; Inactive Subsidiaries.

 

(a) Neither Parent not Familymeds Holdings shall engage in any trade or
business, or own any assets (other than Stock of its Subsidiaries) or incur any
Indebtedness or Guaranteed Indebtedness (other than the Obligations); provided,
however that Parent may (1) employ and provide compensation for Parent officers
and certain other employees of the Parent, including but not limited to, the
Chief Executive Officer, the President and Chief Operating Officer, the Senior
Vice President and Chief Financial Officer, the General Counsel, the Co-Chairman
of the Board of Directors and the Executive Assistants, (2) generally engage in
activities necessary and incidental to managing the operations of the Credit
Parties, (3) manage the accounting and tax activities of the Credit Parties and
engage public accounts and tax advisers in connection therewith, and (4) manage
securities law compliance and SEC filings for the Credit Parties.

 

(b) No Inactive Subsidiary shall engage in any trade or business, or own any
assets (other than Stock of its Subsidiaries) or incur any Indebtedness or
Guaranteed Indebtedness (other than the Obligations).

 

42



--------------------------------------------------------------------------------

7. TERM

 

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

 

7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, however, that in all events the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

 

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

 

(a) Any Credit Party (i) fails to make any payment of principal of, or interest
on, or Fees owing in respect of, the Loans or any of the other Obligations when
due and payable, or (ii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within ten (10)
days following Agent’s demand for such reimbursement or payment of expenses.

 

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4 or 6, or the first sentence of Section
5.11, or any of the provisions set forth in Annexes C or G, respectively.

 

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for three (3) days or more.

 

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for thirty (30) days or more.

 

43



--------------------------------------------------------------------------------

(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party in excess of
$200,000 in the aggregate (including (x) undrawn committed or available amounts
and (y) amounts owing to all creditors under any combined or syndicated credit
arrangements), or (ii) causes, or permits any holder of such Indebtedness or
Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $150,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral to be demanded in respect thereof, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.

 

(f) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect, or any representation or warranty herein or in any
Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Credit Party is untrue or incorrect in any respect (or, in
the case of any representation or warranty not otherwise qualified as to
materiality, any material respect) as of the date when made or deemed made.

 

(g) Assets of any Credit Party with a fair market value of $200,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.

 

(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party’s assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding is granted by a court of
competent jurisdiction.

 

(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, or (iv) takes any action
in furtherance of any of the foregoing, or (v) admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due.

 

(j) A final judgment or judgments for the payment of money in excess of $250,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.

 

44



--------------------------------------------------------------------------------

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

 

(l) Any Change of Control occurs.

 

(m) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed at one or more
Facilities of the Credit Parties generating more than ten percent (10.0%) of the
Credit Parties’ aggregate revenues for the Fiscal Year preceding such event and
such cessation or curtailment continues for more than thirty (30) days.

 

(n) Regardless of the existence of any cure period or rights set forth herein,
any Credit Party shall fail or neglect to perform, keep or observe any provision
of the Credit Agreement or any other Loan Document, and such Credit Party has
failed or neglected to perform, keep or observe such provision of the Credit
Agreement or any other Loan Document at least two additional times in the prior
12-month period.

 

(o) [Omitted as confidential.] [xxxxxxxx]

 

(p) Parent shall make, declare, or become obligated to make or declare, any
dividends with respect to the Preferred Stock other than dividends of common
Stock of the Parent, or any “Equity Condition” (as such term is defined in the
Certificate of Designation) shall not have occurred.

 

(q) Any Credit Party fails or neglects to comply with the provisions of the
Post-Closing Obligations Letter.

 

8.2 Remedies.

 

(a) If any Default or Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Revolving Lenders shall), without
notice, suspend the Revolving Loan facility with respect to additional Advances
and/or the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional

 

45



--------------------------------------------------------------------------------

Letter of Credit Obligations shall be made or incurred in Agent’s sole
discretion (or in the sole discretion of the Requisite Revolving Lenders, if
such suspension occurred at their direction) so long as such Default or Event of
Default is continuing. If any Event of Default has occurred and is continuing,
Agent may (and at the written request of Requisite Lenders shall), without
notice except as otherwise expressly provided herein, increase the rate of
interest applicable to the Loans and the Letter of Credit Fees to the Default
Rate.

 

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Revolving Loan facility with respect to further Advances or the
incurrence of further Letter of Credit Obligations; (ii) reduce the Revolving
Loan Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by each Borrower and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.

 

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent’s taking possession or
control of, or to Agent’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.

 

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 

9.1 Assignment and Participations.

 

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sale of participations in, at any time or times,
the Loan Documents, Loans, Letter of Credit Obligations and any Commitment or
any portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement” substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its

 

46



--------------------------------------------------------------------------------

own account, for investment purposes and not with a view to the distribution
thereof; (iii) after giving effect to any such partial assignment, the assignee
Lender shall have Commitments in an amount at least equal to $5,000,000 and the
assigning Lender shall have retained Commitments in an amount at least equal to
$5,000,000; and (iv) include a payment by such Lender to Agent of an assignment
fee of $3,500. In the case of an assignment by a Lender under this Section 9.1,
the assignee shall have, to the extent of such assignment, the same rights,
benefits and obligations as all other Lenders hereunder. The assigning Lender
shall be relieved of its obligations hereunder with respect to its Commitments
or assigned portion thereof from and after the date of such assignment.
Borrowers hereby acknowledge and agree that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrower Representative and Borrowers shall,
upon the request of Agent or such Lender, execute new Notes in exchange for the
Notes, if any, being assigned. Notwithstanding the foregoing provisions of this
Section 9.1(a), any Lender may at any time pledge the Obligations held by it and
such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.

 

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, Borrowers
acknowledge and agree that a participation shall give rise to a direct
obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided that the Credit Parties will not be liable
for any such amounts to the extent that, at the time of the sale of any such
participation interest, such sale results in the Credit Parties having a greater
obligation under any such section than such Credit Party would have had if the
Lender had not made such sale. Except as set forth in the preceding sentence
neither any Borrower nor any other Credit Party shall have any obligation or
duty to any participant. Neither Agent nor any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred.

 

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

 

47



--------------------------------------------------------------------------------

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.4(c).

 

(e) A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
permitted hereunder (including prospective assignees and participants); provided
that such Lender shall obtain from assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 11.8.

 

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrower
Representative, the option to provide to Borrowers all or any part of any Loans
that such Granting Lender would otherwise be obligated to make to Borrowers
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if such Loan were made by such
Granting Lender. No SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). Any SPC may (i) with notice to, but without the prior written
consent of, Borrower Representative and Agent and without paying any processing
fee therefor assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by Borrower
Representative and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section 9.1(g)
may not be amended without the prior written consent of each Granting Lender,
all or any of whose Loans are being funded by an SPC at the time of such
amendment. For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan

 

48



--------------------------------------------------------------------------------

Document or the obligation to pay any amount otherwise payable by the Granting
Lender under the Loan Documents, continue to be the Lender of record hereunder,
and no SPC shall be a Lender hereunder.

 

9.2 Appointment of Agent. GE Capital is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.

 

If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders, Supermajority Revolving Lenders or all affected Lenders with respect to
any act or action (including failure to act) in connection with this Agreement
or any other Loan Document, then Agent shall be entitled to refrain from such
act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders, Requisite Revolving Lenders, Supermajority
Revolving Lenders, or all affected Lenders, as the case may be, and Agent shall
not incur liability to any Person by reason of so refraining. Agent shall be
fully justified in failing or refusing to take any action hereunder or under any
other Loan Document (a) if such action would, in the opinion of Agent, be
contrary to law or the terms of this Agreement or any other Loan Document, (b)
if such action would, in the opinion of Agent, expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders, Requisite
Revolving Lenders, Supermajority Revolving Lenders or all affected Lenders, as
applicable.

 

9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful

 

49



--------------------------------------------------------------------------------

misconduct. Without limiting the generality of the foregoing, Agent: (a) may
treat the payee of any Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

9.4 GE Capital and Affiliates. With respect to its Commitments hereunder, GE
Capital shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include GE Capital in its individual capacity. GE Capital and its
Affiliates may lend money to, invest in, and generally engage in any kind of
business with, any Credit Party, any of their Affiliates and any Person who may
do business with or own securities of any Credit Party or any such Affiliate,
all as if GE Capital were not Agent and without any duty to account therefor to
Lenders. GE Capital and its Affiliates may accept fees and other consideration
from any Credit Party for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.

 

9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted

 

50



--------------------------------------------------------------------------------

against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.

 

9.7 Successor Agent. Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Lenders and Borrower Representative.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.

 

9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or any Guarantor (regardless of whether such
balances are then due

 

51



--------------------------------------------------------------------------------

to any Borrower or any Guarantor) and any other properties or assets at any time
held or owing by that Lender or that holder to or for the credit or for the
account of any Borrower or any Guarantor against and on account of any of the
Obligations that are not paid when due; provided that the Lender exercising such
offset rights shall give notice thereof to the affected Credit Party promptly
after exercising such rights. Any Lender exercising a right of setoff or
otherwise receiving any payment on account of the Obligations in excess of its
Pro Rata Share thereof shall purchase for cash (and the other Lenders or holders
shall sell) such participations in each such other Lender’s or holder’s Pro Rata
Share of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares, (other than offset rights
exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16). Each
Borrower and each Guarantor agrees, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may sell participations in
such amounts so offset to other Lenders and holders and (b) any Lender so
purchasing a participation in the Loans made or other Obligations held by other
Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.

 

9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 

(a) Advances; Payments.

 

(i) Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Advance and in any event prior to 1:00 p.m. (New York time) on the
date such Notice of Revolving Advance is received, by telecopy, telephone or
other similar form of transmission. Each Revolving Lender shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan and not later than 11:00 a.m. (New York time)
on the requested funding date in the case of a LIBOR Loan. After receipt of such
wire transfers (or, in the Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to Borrowers. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.

 

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by Borrowers since the previous Settlement
Date for the benefit of such

 

52



--------------------------------------------------------------------------------

Lender on the Loans held by it. To the extent that any Lender (a “Non-Funding
Lender”) has failed to fund all such payments and Advances or failed to fund the
purchase of all such participations, Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrowers. Such payments shall be made by wire transfer
to such Lender’s account (as specified by such Lender in Annex H or the
applicable Assignment Agreement) not later than 2:00 p.m. (New York time) on the
next Business Day following each Settlement Date.

 

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to Borrowers
on behalf of any Revolving Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by the applicable
Revolving Lender.

 

(c) Return of Payments.

 

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder shall not
relieve any other Lender (each such other Revolving Lender, an “Other Lender”)
of its obligations to make such Advance or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make an Advance, purchase a participation
or make any other payment required hereunder. Notwithstanding

 

53



--------------------------------------------------------------------------------

anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders”, “Requisite Revolving Lenders” or “Supermajority
Revolving Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document. At Borrower Representative’s request, Agent or a
Person acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

 

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.

 

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

 

9.10 Liens Under First Amended Credit Agreement. GE Capital hereby agrees that
all Liens, possessory Collateral and other interests of the “Credit Parties” (as
such term is defined in the First Amended Credit Agreement) held by it
previously in its capacity as Prior Familymeds Lender shall, on the Closing
Date, continue to be held by GE Capital in its capacity as Agent for the benefit
of itself and the Lenders hereunder.

 

10. SUCCESSORS AND ASSIGNS

 

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent

 

54



--------------------------------------------------------------------------------

of Agent and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent and Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

 

11. MISCELLANEOUS

 

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. The Prior Amended Credit Agreement and any letter of
interest, commitment letter, fee letter or confidentiality agreement, if any,
between any Credit Party and Agent or any Lender or any of their respective
Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement. Notwithstanding the foregoing, the GE Capital Fee Letter between
Agent and Borrower shall survive the execution and delivery of this Agreement
and shall continue to be binding obligations of the parties.

 

11.2 Amendments and Waivers.

 

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders, Requisite Revolving
Lenders, Supermajority Revolving Lenders or all affected Lenders, as applicable.
Except as set forth in clauses (b) and (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
(except for any provisions of this Agreement expressly permitting consent by
Agent alone) shall require the written consent of Requisite Lenders.

 

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that increases the percentage advance rates
set forth in the definition of the Borrowing Base, that decreases the amount set
forth in the definition of “Availability Block,” that makes less restrictive the
nondiscretionary criteria for exclusion from Eligible Accounts and Eligible
Inventory set forth in Sections 1.6 and 1.7, or that makes less restrictive the
nondiscretionary criteria for exclusion from Eligible Prescription Files set
forth in the definition of such term, shall be effective unless the same shall
be in writing and signed by Agent, Supermajority Revolving Lenders and
Borrowers. No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan or the
incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Agent, Requisite Revolving Lenders and
Borrowers.

 

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed to
directly affect all Lenders); (ii) reduce the principal of, rate of interest on
or Fees payable with respect to any Loan

 

55



--------------------------------------------------------------------------------

or Letter of Credit Obligations of any affected Lender; (iii) extend any
scheduled payment date (other than payment dates of mandatory prepayments under
Section 1.3(b)(ii)-(iv)) or final maturity date of the principal amount of any
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender; (v) release any Guaranty
or, except as otherwise permitted herein or in the other Loan Documents,
release, or permit any Credit Party to sell or otherwise dispose of, any
Collateral with a value exceeding $2,500,000 in the aggregate (which action
shall be deemed to directly affect all Lenders); (vi) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans that
shall be required for Lenders or any of them to take any action hereunder; and
(vii) amend or waive this Section 11.2 or the definitions of the terms
“Requisite Lenders”, “Requisite Revolving Lenders” or “Supermajority Revolving
Lenders” insofar as such definitions affect the substance of this Section 11.2.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
as the case may be, in addition to Lenders required hereinabove to take such
action. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

 

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

 

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clauses (ii), (iii) and (iv) below being referred to as
“Non Consenting Lender”);

 

(ii) requiring the consent of Supermajority Revolving Lenders, the consent of
Requisite Lenders is obtained, but the consent of Supermajority Revolving
Lenders is not obtained;

 

(iii) requiring the consent of Requisite Revolving Lenders, the consent of
Revolving Lenders holding 51% or more of the aggregate Revolving Loan
Commitments is obtained, but the consent of Requisite Revolving Lenders is not
obtained; or

 

(iv) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained;

 

56



--------------------------------------------------------------------------------

then, so long as Agent is not a Non Consenting Lender, at Borrower
Representative’s request Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non Consenting Lenders, and such
Non Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non Consenting
Lenders for an amount equal to the principal balance of all Loans held by the
Non Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

 

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions proceedings, or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrower Representative termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

 

11.3 Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c) and (d) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers) incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

 

(a) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

 

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence or willful
misconduct;

 

(c) any attempt to enforce any remedies of Agent or any Lender against any or
all of the Credit Parties or any other Person that may be obligated to Agent or
any Lender by

 

57



--------------------------------------------------------------------------------

virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work-out or restructuring of the Loans during
the pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders;

 

(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default; and

 

(e) efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral; including, as to each
of clauses (a) through (e) above, all reasonable attorneys’ and other
professional and service providers’ fees arising from such services and other
advice, assistance or other representation, including those in connection with
any appellate proceedings, and all expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 11.3, all of which shall be payable,
on demand, by Borrowers to Agent. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: reasonable fees,
costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and reasonable expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

 

11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower
Representative specifying such suspension or waiver.

 

11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

 

58



--------------------------------------------------------------------------------

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

 

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

 

11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by the Credit Parties and
designated as confidential for a period of two (2) years following receipt
thereof, except that Agent and each Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender or their Affiliates; (b) to
any bona fide assignee or participant or potential assignee or participant that
has agreed to comply with the covenant contained in this Section 11.8 (and any
such bona fide assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which Agent or such Lender is a party; or (f) that ceases to
be confidential through no fault of Agent or any Lender.

 

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT

 

59



--------------------------------------------------------------------------------

LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE
ADDRESS SET FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.

 

11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower Representative or Agent) designated in Annex I to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.

 

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

60



--------------------------------------------------------------------------------

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure (other than as required by law in
filings with the Securities and Exchange Commission) using the name of GE
Capital or its affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least two (2)
Business Days’ prior notice to GE Capital and without the prior written consent
of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure. Each Credit Party consents to the
publication by Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using Borrowers’ names,
product photographs, logos or trademarks. Agent or such Lender shall provide a
draft of any advertising material to each Credit Party for review and comment
prior to the publication thereof. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

61



--------------------------------------------------------------------------------

11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

 

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

11.18 Release and Covenant Not to Sue.

 

(a) In consideration of the agreements of GE Capital contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of Parent (as successor to Familymeds Group),
Familymeds, Arrow and Familymeds Holdings, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges GE
Capital and its successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (GE Capital and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any of Parent (as successor to Familymeds Group),
Familymeds, Familymeds Holdings or Arrow or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with the First
Amended Credit Agreement or any of the other loan documents or transactions
thereunder or related thereto.

 

62



--------------------------------------------------------------------------------

(b) Each of Parent (as successor to Familymeds Group), Familymeds, Familymeds
Holdings and Arrow understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

(c) Each of Parent (as successor to Familymeds Group), Familymeds, Familymeds
Holdings and Arrow agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

(d) Each of Parent (as successor to Familymeds Group), Familymeds, Familymeds
Holdings and Arrow, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by Parent (as successor to
Familymeds Group), Familymeds, Familymeds Holdings or Arrow pursuant to this
Section 11.18. If any of Parent (as successor to Familymeds Group), Familymeds,
Familymeds Holdings or Arrow or any of their respective successors, assigns or
other legal representations violates the foregoing covenant, each of Parent (as
successor to Familymeds Group), Familymeds, Familymeds Holdings and Arrow, for
themselves and their successors, assigns and legal representatives, jointly and
severally agree to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

12. CROSS-GUARANTY

 

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b) the absence of any action to enforce this Agreement (including this Section
12) or any other Loan Document or the waiver or consent by Agent and Lenders
with respect to any of the provisions thereof;

 

63



--------------------------------------------------------------------------------

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

 

(d) the insolvency of any Credit Party; or

 

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

12.2 Waivers by Borrowers. Each Borrower expressly waives, to the extent
permitted by applicable law, all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
Agent or Lenders to marshal assets or to proceed in respect of the Obligations
guaranteed hereunder against any other Credit Party, any other party or against
any security for the payment and performance of the Obligations before
proceeding against, or as a condition to proceeding against, such Borrower. It
is agreed among each Borrower, Agent and Lenders that the foregoing waivers are
of the essence of the transaction contemplated by this Agreement and the other
Loan Documents and that, but for the provisions of this Section 12 and such
waivers, Agent and Lenders would decline to enter into this Agreement.

 

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

 

12.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 12.7, each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Agent and Lenders and shall not limit or otherwise affect such Borrower’s
liability hereunder or the enforceability of this Section 12, and that Agent,
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 12.4.

 

12.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Credit Party, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a

 

64



--------------------------------------------------------------------------------

deficiency judgment against any Borrower or any other Person, whether because of
any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Agent or such Lender and waives any
claim based upon such action, even if such action by Agent or such Lender shall
result in a full or partial loss of any rights of subrogation that each Borrower
might otherwise have had but for such action by Agent or such Lender. Any
election of remedies that results in the denial or impairment of the right of
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Agent or such Lender may bid all or less than the amount of the Obligations and
the amount of such bid need not be paid by Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Agent, Lender or any other party is the successful bidder, shall
be deemed (absent manifest error) to be the fair market value of the Collateral
and the difference between such bid amount and the remaining balance of the
Obligations shall be deemed (absent manifest error) to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

 

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under Section
1) shall be limited to an amount not to exceed as of any date of determination
the greater of:

 

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

 

12.7 Contribution with Respect to Guaranty Obligations.

 

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s Allocable Amount (as defined
below) (as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Borrowers as determined immediately
prior to the making of such Guarantor Payment, then, following indefeasible
payment in full in cash of the Obligations and termination of the Revolving Loan
Commitments, such Borrower shall be

 

65



--------------------------------------------------------------------------------

entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Revolving Loan Commitments.

 

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

[the remainder of this page is intentionally left blank]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS: FAMILYMEDS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     VALLEY DRUG COMPANY By:  

 

--------------------------------------------------------------------------------

Name:     Title:     VALLEY DRUG COMPANY SOUTH By:  

 

--------------------------------------------------------------------------------

Name:     Title:     GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender
By:  

 

--------------------------------------------------------------------------------

            Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

 

--------------------------------------------------------------------------------

            Duly Authorized Signatory



--------------------------------------------------------------------------------

The following Persons are signatory to this Agreement in their capacity as a
Credit Party and not as a Borrower.

 

DRUGMAX, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     FAMILYMEDS HOLDINGS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     ARROW PRESCRIPTION LEASING CORP. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    